--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT


Dated as of June 27, 2011


between


NATIONAL TECHNICAL SYSTEMS, INC.


and


MILL ROAD CAPITAL, L.P.


EXPLANATORY NOTE TO THIS EXHIBIT


The Company's representations and warranties included in this securities
purchase agreement were made to the purchaser of the securities hereunder. These
representations and warranties were made as of specific dates, only for purposes
of this securities purchase agreement and for the benefit of the parties
thereto. These representations and warranties were subject to important
exceptions and limitations agreed upon in writing by the parties, made for the
purposes of allocating contractual risk between the parties rather than
establishing these matters as facts and were made subject to a contractual
standard of materiality that may be different from the standard generally
applicable under federal securities laws. This securities purchase agreement is
filed with this report only to provide investors with information regarding its
terms and conditions, and not to provide any other factual information regarding
the Company, its subsidiaries or its business. Moreover, information concerning
the subject matter of the representations and warranties may have changed, and
may continue to change, after the date of this securities purchase agreement,
and such subsequent information may or may not be fully reflected in the
Company's public reports. Accordingly, investors should not rely on the
representations and warranties contained in this securities purchase agreement
or any description thereof as characterizations of the actual state of facts or
condition of the Company, its subsidiaries or its business. The information in
this securities purchase agreement should be considered together with the
Company's public reports filed with the Securities and Exchange Commission.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I  DEFINITIONS AND INTERPRETATION
1
1.1
 
Definitions
1
1.2
 
Interpretation.
1
       
ARTICLE II  ISSUANCE AND SALE OF SECURITIES
1
2.1
 
Issuance and Sale of Securities
1
2.2
 
The Closing
2
2.3
 
MRC Deliveries at the Closing
2
2.4
 
Company Deliveries at the Closing
2
2.5
 
Original Issue Discount; Allocation of Purchase Price.
3
       
ARTICLE III  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3
3.1
 
Organization
3
3.2
 
Capitalization.
3
3.3
 
Authorization; Execution and Enforceability.
4
3.4
 
Valid Issuance
5
3.5
 
No Conflicts; Consents and Approvals.
5
3.6
 
SEC Reports; Financial Statements.
6
3.7
 
Sarbanes-Oxley; Disclosure and Internal Controls
7
3.8
 
Absence of Certain Changes
8
3.9
 
Litigation
8
3.10
 
Intellectual Property Rights.
8
3.11
 
Exchange Listing
9
3.12
 
Tax Matters
9
3.13
 
Title to Assets
10
3.14
 
Insurance
10
3.15
 
Permits
10
3.16
 
Debt and Other Contracts
10
3.17
 
Material Contracts
10
3.18
 
Labor Matters
11
3.19
 
Compliance
12
3.20
 
Environmental.
12
3.21
 
Transactions with Affiliates
13
3.22
 
Investment Company
13
3.23
 
Corrupt Practices
13
3.24
 
Application of Takeover Protections
13
3.25
 
Securities Law Compliance
14
3.26
 
Warranty Matters
14
3.27
 
OFAC Requirements
15
3.28
 
Shareholder Rights Plan.
15
3.29
 
Financial Projections
15
3.30
 
Accuracy and Completeness of Disclosure
15

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF MRC
16
4.1
 
Organization, Standing and Power
16
4.2
 
Authorization; Execution and Enforceability
16
4.3
 
No Order
16
4.4
 
Purchase Entirely for Own Account
16
4.5
 
Investment Experience
16
4.6
 
Accredited Investor
17
4.7
 
No Brokers
17
4.8
 
Financial Projections
17
4.9
 
Short Sales
17
       
ARTICLE V  COVENANTS
17
5.1
 
Listing
17
5.2
 
Reservation of Shares
18
5.3
 
Fees
18
5.4
 
Taxes
18
5.5
 
Corporate Existence
18
5.6
 
Insurance
18
5.7
 
Noncircumvention
18
5.8
 
Compliance with Laws
19
5.9
 
Independent Registered Public Accountants
19
5.10
 
Further Assurances
19
5.11
 
Rights Agreement; Anti-Takeover Provisions
19
5.12
 
Registrar
19
5.13
 
Financial Statements
19
5.14
 
Covenant Compliance Certificates
20
5.15
 
Other Information
20
5.16
 
Payment of Obligations
21
5.17
 
Inspection of Property; Books and Records; Discussions
21
5.18
 
Notices
21
5.19
 
Environmental Laws
22
5.20
 
Financial Covenants
22
5.21
 
Compliance with ERISA; ERISA Notices.
23
5.22
 
Limitation on Debt
23
5.23
 
Restricted Payments
24
5.24
 
Ownership of Subsidiaries
25
5.25
 
Limitations on Other Restrictions
25
       
ARTICLE VI  FURTHER AGREEMENTS
25
6.1
 
MRC Designee to Board of Directors
25
6.2
 
Rights to Future Stock Issuances
26
6.3
 
Public Announcements
27
6.4
 
Fees and Expenses.
27
6.5
 
Transfer Restrictions.
28
       
ARTICLE VII  ADDITIONAL PROVISIONS REGARDING SUBORDINATED NOTES
30
7.1
 
Transfer and Exchange of Subordinated Notes
30

 
 
-ii-

--------------------------------------------------------------------------------

 
 
7.2
 
Payments in Respect of Subordinated Notes.
30
       
ARTICLE VIII HOLDER REPRESENTATIVE
31
8.1
 
Appointment and Authorization.
31
8.2
 
Delegation of Duties.
31
8.3
 
Liability of Holder Representative.
31
8.4
 
Reliance.
31
8.5
 
Notice of Default.
32
8.6
 
Credit Decision.
32
8.7
 
Indemnification.
33
8.8
 
Holder Representative in Individual Capacity.
33
8.9
 
Successor Holder Representative.
33
       
ARTICLE IX GENERAL
34
9.1
 
Notice
34
9.2
 
Complete Agreement; No Third-Party Beneficiaries
35
9.3
 
Survival
35
9.4
 
Governing Law
36
9.5
 
Assignability.
36
9.6
 
Counterparts
36
9.7
 
Remedies; Waiver
36
9.8
 
Severability
36
9.9
 
Amendment; Waiver.
36
9.10
 
Confidentiality
37
               
Exhibit A
 
Defined Terms
 
Exhibit B
 
Form of 5-Year 15.0% Subordinated Notes
 
Exhibit C
 
Form of Registration Rights Agreement
 
Exhibit D
 
Form of Indemnification Agreement
 
Exhibit E
 
Form of Common Stock Purchase Warrant
 
Exhibit F
 
List of Closing Deliveries
 
Exhibit G
 
Form of Legal Opinion of Sheppard Mullin Richter & Hampton LLP
 
Exhibit H
 
Form of Covenant Compliance Report
 



 
-iii-

--------------------------------------------------------------------------------

 
 
NATIONAL TECHNICAL SYSTEMS, INC.


SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of June 27, 2011, by
and between NATIONAL TECHNICAL SYSTEMS, INC., a California corporation (the
"Company"), and MILL ROAD CAPITAL, L.P., a Delaware limited partnership ("MRC").
 
WITNESSETH:


WHEREAS the Company wishes to issue and sell to MRC, and MRC wishes to purchase
from the Company, the Securities, as defined below, upon the terms and subject
to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of these premises and the representations,
warranties, covenants and agreements herein set forth, the parties agree as
follows:
 
ARTICLE I.
DEFINITIONS AND INTERPRETATION
 
1.1           Definitions.  The capitalized terms that are defined in Exhibit A
are used herein with the meanings set forth therein.
 
1.2           Interpretation.
 
(a)           Headings.  The headings to the Articles, Sections and Subsections
of this Agreement or any Exhibit to this Agreement are inserted for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement.
 
(b)           Usage.  In this Agreement, unless the context requires otherwise:
(i) the singular number includes the plural number and vice versa; (ii)
reference to any gender includes each other gender; (iii) the Exhibits to this
Agreement are hereby incorporated into, and shall be deemed to be a part of,
this Agreement; (iv) the terms "hereunder", "hereof", "hereto" and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular section or other provision hereof; (v) the words "include",
"includes" and "including" shall be deemed to be followed by the words "without
limitation"; and (vi) a reference to any Article, Section, Subsection or Exhibit
shall be deemed to refer to the corresponding Article, Section or Subsection of,
or Exhibit to, this Agreement.
 
ARTICLE II.
ISSUANCE AND SALE OF SECURITIES
 
2.1           Issuance and Sale of Securities  Pursuant to this Agreement, at
the Closing, the Company shall issue and sell to MRC, and MRC shall purchase
from the Company, the Securities, on the terms set forth herein and free and
clear of any Liens.  At the Closing, MRC shall pay the Company, as consideration
for the Securities, the purchase price of $14,000,000.00 (the "Purchase
Price").  At the option of MRC, funds paid at the Closing in satisfaction of the
Purchase Price may be adjusted for any unpaid Reimbursable Expenses and any
unpaid portion of the Closing Fee, in accordance with Section 6.4.
 
 
-1-

--------------------------------------------------------------------------------

 


2.2           The Closing.  The closing of the issuance and sale of the
Securities (the "Closing") and all related actions contemplated by this
Agreement to occur at the Closing shall take place in the offices of Foley Hoag
LLP, Seaport World Trade Center West, 155 Seaport Boulevard, Boston,
Massachusetts, 02210 at 1:00 p.m. local time, on the date hereof, or at such
other time and place as MRC and the Company may agree.  At the Closing, MRC and
the Company shall make certain deliveries, as specified in Sections 2.3 and 2.4,
respectively, and all such deliveries, regardless of chronological sequence,
shall be deemed to occur contemporaneously and simultaneously on the occurrence
of the last delivery and none of such deliveries shall be effective until the
last of the same has occurred.
 
2.3           MRC Deliveries at the Closing.  At the Closing:
 
(a)           MRC shall pay to the Company an amount in same-day funds equal to
the Purchase Price by wire transfer to a bank account designated in writing by
the Company prior to the Closing, as may be adjusted in accordance with Section
6.4;
 
(b)           MRC shall deliver to the Company a duly executed counterpart of
the Registration Rights Agreement; and
 
(c)           MRC shall deliver to the Company a duly executed IRS Form W-9.
 
2.4           Company Deliveries at the Closing.  At the Closing:
 
(a)           The Company shall deliver to MRC a copy of the duly executed
letter of instruction addressed to the transfer agent for the Common Stock in
form and substance acceptable to MRC, which letter of instruction shall be
delivered by the Company to such transfer agent at or before the Closing and
which shall irrevocably direct and authorize such transfer agent to issue a
certificate or certificates (in denominations specified by MRC) representing the
Purchased Shares, registered in MRC's name;
 
(b)           The Company shall deliver to MRC the duly executed Subordinated
Note;
 
(c)           The Company shall deliver to MRC the duly executed Warrant;
 
(d)           The Company shall deliver to MRC a duly executed counterpart of
the Registration Rights Agreement;
 
(e)           The Company shall deliver to MRC a legal opinion, dated the
Closing Date, of Sheppard Mullin Richter & Hampton LLP, counsel to the Company,
substantially to the effect set forth in Exhibit G; and
 
(f)           The Company shall deliver to MRC each of the additional
certificates and documents listed in Exhibit F.
 
 
-2-

--------------------------------------------------------------------------------

 


2.5           Original Issue Discount; Allocation of Purchase Price.  The
Company and MRC intend that: (i) the Subordinated Notes are debt for U.S.
federal income Tax purposes, (ii) the Subordinated Notes and the Warrants
constitute an “investment unit” as of the date hereof within the meaning of
Section 1273 of the Code, (iii) that the Subordinated Notes issued to MRC
constitute a single debt instrument for purposes of Sections 1271 through 1275
of the Code and the Treasury Regulations thereunder (pursuant to Treasury
Regulations Section 1.1275-2(c)), (iv) that the Subordinated Notes are issued
with original issue discount (“OID”), and (v) that the Company shall timely
calculate and report the amount of OID as required by applicable law.  The
Company and MRC agree to adhere to the terms of this Agreement for U.S. federal
income Tax purposes and not to take any action or file any Tax Return, report or
declaration inconsistent herewith (including with respect to the amount of OID
on the Subordinated Notes), except as required by applicable law.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to MRC that the statements made in this
Article III are true and correct as of the Closing Date, except (a) as
explicitly disclosed by the Company in writing  to MRC or (b) with the exception
of representations and warranties in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.29, and
3.31, as specifically qualified by disclosures in the SEC Reports, other than
with respect to this clause (b): (x) any disclosures set forth in "Risk Factors"
and (y) any disclosures described in "Forward Looking Statements."
 
3.1           Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
California.  True and correct copies of the articles of incorporation and
by-laws of the Company, as amended and as in effect on the date hereof and as of
the Closing Date, and all agreements or documents evidencing the terms of all
securities convertible into, exercisable or exchangeable for, shares of Capital
Stock, and the material rights of the holders thereof in respect thereto, have
been provided to MRC and are filed as exhibits to the SEC Reports.  The Company
has the requisite corporate power and authority to carry on the businesses in
which it is engaged (and as described in the Company's Annual Report on Form
10-K for the year ended January 31, 2010) and to own or lease its
properties.  The Company and each of the Subsidiaries are duly qualified to
conduct business as a foreign corporation and are in good standing under the
laws of each jurisdiction in which the nature of the businesses of the Company
and the Subsidiaries or the ownership or leasing of their properties requires
such qualification, other than where the failure to be so qualified would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect.  The Company has no Subsidiaries other than as
specified in the SEC Reports.
 
3.2           Capitalization.
 
(a)           The authorized capital stock of the Company consists of 20,000,000
shares of Common Stock and 2,000,000 shares of Preferred Stock.  No shares of
Preferred Stock are currently outstanding and, other than 200,000 shares of
Series A Junior Participating Preferred Stock referred to in the Rights
Agreement, no series of Preferred Stock has been designated or reserved for
issuance.  Of the shares of Common Stock currently authorized:  (i) 10,399,500
shares are currently outstanding (of which 147,486 are Restricted Stock), (ii)
582,200 shares are reserved for issuance upon the exercise of Employee Stock
Options, (iii) 22,275 additional shares are reserved for issuance pursuant to
the Employee Stock Incentive Plans in respect of future awards under such plans,
and (iv) no other shares are currently outstanding or reserved for issuance for
any purpose.

 
-3-

--------------------------------------------------------------------------------

 

(b)           There are no outstanding Convertible Securities.  The issuance of
the Securities as contemplated herein and the Warrant Shares as contemplated by
the Warrants will not cause an adjustment to any outstanding Convertible
Securities, including an increase in the number of shares of Common Stock
issuable upon conversion of, or a decrease in the exercise price of, any
Convertible Securities.
 
(c)           There are no (i) outstanding options, warrants, scrips, calls or
other rights exercisable for the purchase of any shares of Capital Stock or
Convertible Securities ("Stock Purchase Rights"), (ii) stock appreciation
rights, performance stock awards, restricted stock units or other employee
incentive awards the value of which is determined by reference to the value of
the Common Stock or (iii) other agreements or commitments obligating the Company
or any of the Subsidiaries to issue, sell, repurchase, redeem or otherwise
acquire any shares of Capital Stock, Convertible Securities, Stock Purchase
Rights or any securities of any Subsidiary.  The issuance of the Securities as
contemplated herein or the Warrant Shares as contemplated by the Warrant will
not cause the number of shares of Common Stock issuable pursuant to any
outstanding Stock Purchase Rights to increase as a result of any antidilution
provisions relating thereto and will not cause the issuance of stock pursuant to
the Rights Agreement.
 
(d)           All outstanding shares of Capital Stock (including any outstanding
Restricted Stock) have been duly authorized and validly issued and are
fully-paid and nonassessable and have been offered and issued without violation
of any preemptive rights of any Person or any applicable securities laws.  All
outstanding Stock Purchase Rights have been issued without violation of any
applicable securities laws, and all shares of Common Stock issued upon exercise
thereof will be, upon such issuance, duly authorized and validly issued without
violation of any preemptive rights of any Person and will be fully-paid and
nonassessable.
 
(e)           There are no outstanding securities or instruments of the Company
or any of the Subsidiaries which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company or any of the Subsidiaries is or may become bound to redeem a
security of the Company or any of the Subsidiaries.
 
(f)           The Company has filed the Certificate of Designation of its Series
A Junior Participating Preferred Stock with the Secretary of State of the State
of California and such filing is in effect and will be in effect as of the
Closing.
 
3.3           Authorization; Execution and Enforceability.
 
(a)           The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Agreements to which it is party and to consummate the
Transactions.  The execution and delivery by the Company of, and performance by
the Company of its obligations under, this Agreement and each of the other
Transaction Agreements to which it is a party and the consummation of the
Transactions, including the authorization and issuance of the Securities and the
Warrant Shares and each of the covenants agreed to in Article V below, has been
duly authorized by the Board and all relevant committees thereof and no
corporate action on the part of the Company, the Board or the Company's
shareholders is required in connection therewith.

 
-4-

--------------------------------------------------------------------------------

 

(b)           This Agreement has been duly executed and delivered by the Company
and constitutes, and, upon execution and delivery thereof as contemplated
herein, each of the other Transaction Agreements will have been duly executed
and delivered by the Company and will constitute, a legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
subject to any exceptions to the enforceability of any agreement under
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar law affecting the enforcement of creditors' rights
generally or under principles of equity regarding the availability of remedies.
 
3.4           Valid Issuance.  Upon issuance to MRC as contemplated herein, the
Securities issuable to MRC hereunder will have been duly authorized and validly
issued without violation of the preemptive rights of any Person and will be
fully-paid and nonassessable, free and clear of any Liens, Taxes or
charges.  Upon exercise of the Warrants in accordance with their terms, the
Warrant Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights (except such as have been duly waived), or
any Taxes, Liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.
 
3.5           No Conflicts; Consents and Approvals.
 
(a)           Neither the execution or delivery by the Company of, or
performance of the Company's obligations under, this Agreement or any of the
other Transaction Agreements nor the consummation of any of the Transactions
will (i) conflict with or violate any provision of the articles of incorporation
or by-laws of the Company or any Organizational Document of any of the
Subsidiaries; (ii) result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of, create
in any party any right to accelerate, terminate, modify or cancel, or require
any notice, consent or waiver under, any material Contractual Obligation or any
Requirement of Law material to the operation of the Company or any of the
Subsidiaries or any of their respective properties and assets; (iii) result in
the imposition of any material Lien upon any properties or assets of the Company
or any of the Subsidiaries, (iv) result in the Company or any Subsidiary being
required to redeem, repurchase or otherwise acquire any outstanding equity or
debt interests, securities or obligations in the Company or any of the
Subsidiaries or any options or other rights exercisable for any of same, or (v)
cause the accelerated vesting of any Employee Stock Options, Restricted Stock
Awards or RSU Awards.
 
(b)           Neither the Company nor any of the Subsidiaries is required to
obtain any consent, authorization or approval of, or make any filing,
notification or registration with, any Governmental Authority or any self
regulatory organization in order for the Company to execute, deliver and perform
its obligations under this Agreement and each of the other Transaction
Agreements and to consummate the Transactions ("Company Approvals"), except for
(i) filings required to be made with the SEC after the date hereof, (ii)
applicable Blue Sky filings required to be made after the date hereof and (iii)
Company Approvals that have been obtained or made prior to the date hereof and
are as of the date hereof, and will be as of the Closing Date, in full force and
effect.

 
-5-

--------------------------------------------------------------------------------

 


(c)           No Contractual Consents are required to be obtained under any
material Contractual Obligation applicable to the Company or any Subsidiary in
connection with the execution or delivery by the Company of, or performance of
the Company's obligations under, the Transaction Agreements or the consummation
of any of the Transactions which if not obtained would constitute a material
default under such Contractual Obligation, modify the terms of such Contractual
Obligation in a manner materially adverse to the Company or permit any party to
terminate such Contractual Obligation ("Company Contractual Consents"), except
for Company Contractual Consents that have been obtained prior to the date
hereof and are as of the date hereof, and will be as of the Closing Date, in
full force and effect.
 
(d)           No court or other Governmental Authority having jurisdiction over
the Company or any of the Subsidiaries has instituted, enacted, issued,
promulgated, enforced or entered any Requirement of Law (whether temporary,
preliminary or permanent) that is in effect and that (i) has the effect of
making illegal or otherwise prohibiting or invalidating consummation of any of
the Transactions or any provision of any of the Transaction Agreements or (ii)
seeks to restrain, prohibit or invalidate the consummation of any of the
Transactions or to invalidate any provision of any of the Transaction
Agreements.
 
(e)           The Company and the other parties to the Credit Agreement have
entered into an amendment to the Credit Agreement, an accurate and complete copy
of which has been provided to MRC, providing that (i) neither the execution or
delivery by the Company of, or performance of the Company's obligations under,
the Transaction Agreements nor the consummation of any of the Transactions will
result in a breach of, constitute (with or without due notice or lapse of time
or both) a "Default" or "Event of Default" under, the Credit Agreement or give
any party a right to accelerate the Credit Agreement Debt and (ii) the Company
shall not be required, on account of the Closing, to apply any portion of the
Purchase Price to the mandatory prepayment of any Debt arising under the Credit
Agreement.
 
3.6           SEC Reports; Financial Statements.
 
(a)           The Company has timely filed all reports, schedules, forms,
statements, exhibits and other documents required to be filed by it since
January 31, 2008 with the SEC pursuant to the reporting requirements of the
Exchange Act (all the foregoing filed prior to the date hereof being sometimes
hereinafter collectively referred to as the "SEC Reports").  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act applicable to the SEC Reports, and none of the
SEC Reports, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
 
-6-

--------------------------------------------------------------------------------

 


(b)           As of their respective dates, except as set forth therein or in
the notes thereto, the financial statements contained in the SEC Reports and the
related notes (the "Financial Statements") complied as to form in all material
respects with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  The Financial Statements: (i) were
prepared in accordance with accounting principles generally accepted in the
United States ("GAAP"), consistently applied during the periods involved (except
(x) as may be otherwise indicated in the notes thereto or (y) in the case of
unaudited interim statements, to the extent that they may not include footnotes,
may be condensed or summary statements or may conform to the SEC's rules and
instructions for Reports on Form 10-Q) and (ii) fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments).
 
(c)           The Company has no material obligations or liabilities of any
nature (matured or unmatured, fixed or contingent) other than (i) those set
forth or adequately provided for in the balance sheet and accompanying notes to
the Financial Statements, and (ii) those incurred in the ordinary course of
business since January 31, 2011 that would not reasonably be expected to result
in a Company Material Adverse Effect.
 
3.7           Sarbanes-Oxley; Disclosure and Internal Controls.
 
(a)           The Company is in compliance in all material respects with all of
the provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it or
any of the Subsidiaries.
 
(b)           The Company has established and maintains disclosure controls and
procedures as defined in Rule 13a-15 under the Exchange Act.  Such disclosure
controls and procedures are designed to ensure that material information
relating to the Company and the Subsidiaries required to be disclosed by the
Company in the reports it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
SEC's rules and forms.  Such disclosure controls and procedures are effective in
all material respects to timely alert the Company's principal executive officer
and principal financial officer to material information required to be included
in the Company's reports required to be filed under the Exchange Act.
 
(c)           The Company and the Subsidiaries have established and maintained a
system of internal control over financial reporting (within the meaning of Rule
13a-15 under the Exchange Act) ("internal controls").  Such internal controls
are sufficient to provide reasonable assurance regarding the reliability of the
Company's financial reporting and the preparation of the Company's financial
statements for external purposes in accordance with GAAP.  The Company's
certifying officers have evaluated the effectiveness of the Company's internal
controls as of the end of the period covered by the most recently filed annual
periodic report under the Exchange Act (the "Evaluation Date").  The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the internal controls and procedures based on their evaluations
as of the Evaluation Date.  Since the Evaluation Date, there have been no
significant changes in the Company's internal controls over financial reporting
(as defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
Knowledge of the Company, in other factors that could significantly affect such
internal controls.
 
 
-7-

--------------------------------------------------------------------------------

 


3.8           Absence of Certain Changes.  Since January 31, 2011, (a) there has
not been any Company Material Adverse Effect or any changes, events or
developments that would reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, and (b) the Company and
the Subsidiaries have conducted their respective businesses only in the ordinary
course.  Since January 31, 2011, neither the Company nor any of the Subsidiaries
has (i) declared or paid any dividends, (ii) sold or otherwise disposed of any
material asset outside of the ordinary course of business, (iii) made or
committed to make capital expenditures, individually or in the aggregate, in
excess of $250,000, or (iv) made or committed to make material increase in the
compensation, including severance compensation, or benefits payable or to become
payable by the Company to any of its directors or officers, other than in the
ordinary course of business or increases associated with merit or annual pay
increases or promotions in the ordinary course of business.  Neither the Company
nor any of the Subsidiaries has taken any steps to seek protection pursuant to
any bankruptcy law.  To the Knowledge of the Company, none of its creditors
intend to initiate involuntary bankruptcy proceedings, and there are no facts
which would reasonably lead a creditor to do so. The Company and the
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing will not be, Insolvent.
 
3.9           Litigation.  Except as disclosed in the SEC Reports, there is no
Action or Proceeding before any court, governmental agency or body, domestic or
foreign, now pending or, to the Knowledge of the Company, threatened against the
Company or the Subsidiaries wherein an unfavorable decision, ruling or finding
would reasonably be expected to have a Company Material Adverse Effect or
materially adversely affect the validity or enforceability of, or the authority
or ability of the Company to perform its obligations under this Agreement or the
other Transaction Agreements.
 
3.10         Intellectual Property Rights.
 
(a)           The Company and the Subsidiaries own (free and clear of all
encumbrances) or possess, licenses or sufficient rights to use all patents,
patent applications, patent rights, inventions, know-how, trade secrets,
trademarks, trademark applications, service marks, service names, trade names
and copyrights necessary to enable them to conduct their businesses as currently
conducted ("Intellectual Property"), except where the failure to so own or
possess would not reasonably be expected to have a Company Material Adverse
Effect.  To the Knowledge of the Company, neither the Company nor any of the
Subsidiaries has infringed the intellectual property rights of third parties,
and no third party, to the Knowledge of the Company, is infringing the
Intellectual Property.  There is no claim or proceeding pending or, to the
Knowledge of the Company, threatened that challenges the right of the Company or
any of the Subsidiaries with respect to any of the Intellectual Property.  The
Company and the Subsidiaries are not bound by, and no Intellectual Property is
subject to, any instrument, contract, license, agreement, action, suit,
proceeding, decree, order, judgment, office action, settlement agreement or
stipulation that in any way limits or restricts the ability of the Company to
use, exploit, license or transfer, or to assert or enforce any rights in, any
Intellectual Property anywhere in the world in the manner such Intellectual
Property is currently being used, exploited, licensed or transferred by the
Company, or in the manner such rights are currently being asserted or enforced
by the Company, or that may affect the validity or enforceability of such
Intellectual Property in each case, subject to non-exclusive licenses granted by
the Company or any of the Subsidiaries in the ordinary course of business.

 
-8-

--------------------------------------------------------------------------------

 


(b)           To the Knowledge of the Company, there is no, nor has there been
any, unauthorized use, disclosure, infringement or misappropriation of any
Intellectual Property, or any exclusively licensed Intellectual Property, by any
Person, including any employee or former employee of the Company or any of the
Subsidiaries.  Neither the Company nor any of the Subsidiaries has sent any
notice or other communication of any actual, alleged, possible or potential
unauthorized use, disclosure, infringement or misappropriation of any
Intellectual Property.  Neither the Company nor any of the Subsidiaries has
brought any action, suit or proceeding for infringement or misappropriation of
any Intellectual Property, or for breach of any Intellectual Property against
any Person.
 
(c)           (i) To the Knowledge of the Company, neither the Company nor any
of the Subsidiaries is or has been infringing or misappropriating any
intellectual property rights of any other Person, (ii) neither the Company nor
any of the Subsidiaries has received any notice or other communication of any
actual, alleged, possible or potential infringement of any intellectual property
rights of any other Person, (iii) neither the Company nor any of the
Subsidiaries has been sued or threatened to be sued in any suit, action or
proceeding that involves a claim of infringement or misappropriation of any
intellectual property rights of any other Person, and to the Knowledge of the
Company there is no basis for any such suit, action or proceeding, (iv) no
Intellectual Property is subject to any outstanding decree, order, judgment,
office action or settlement agreement or stipulation that (A) restricts in any
manner the use, transfer or licensing thereof by the Company or any of the
Subsidiaries, or (B) may affect the validity, use or enforceability of such
Intellectual Property.
 
3.11         Exchange Listing.  The Common Stock is listed on the Nasdaq Global
Market and, to the Knowledge of the Company, there are no proceedings to revoke
or suspend such listing.  The Company is in compliance with the requirements of
the Nasdaq Global Market for continued listing of the Common Stock thereon and
any other Nasdaq Global Market listing and maintenance requirements.  Trading in
the Common Stock has not been suspended by the SEC or the Nasdaq Global
Market.  The sale transactions contemplated by this Agreement and the
Transaction Agreements will not require shareholder approval under Nasdaq
Marketplace listing rules.
 
3.12         Tax Matters.  The Company and the Subsidiaries have timely filed
with the appropriate authorities all federal, state and foreign income and all
other Tax Returns required by any jurisdiction to which they are subject, and
all such Tax Returns are complete and correct in all material respects.  The
Company and the Subsidiaries have paid all Taxes due and payable by them,
whether or not shown on a Tax Return, except those Taxes being contested in good
faith through appropriate proceedings and for which adequate reserves have been
made on the Company's and Subsidiaries' financial statements in accordance with
GAAP.  To the extent required by GAAP, the Company and the Subsidiaries have set
aside adequate reserves on their financial statements for unpaid Taxes that are
not yet due and payable.  There are no unpaid Taxes of the Company or any
Subsidiary in any material amount claimed to be due by any Taxing Authority and,
to the Knowledge of the Company, there is no basis for any such claim.  Neither
the Company nor any Subsidiary has executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any Tax.  None of the
Company's nor any of the Subsidiaries' Tax Returns is presently being audited by
any Taxing Authority and, to the Knowledge of the Company, no such audit is
contemplated or threatened.
 
 
-9-

--------------------------------------------------------------------------------

 
 
3.13         Title to Assets.  The Company and the Subsidiaries have good and
marketable title in and to all property owned by them and that is material to
their businesses, free and clear of all Liens, except for Permitted Liens.  Any
property and facilities held under lease by the Company and the Subsidiaries are
held under valid, subsisting and enforceable leases with which the Company and
the Subsidiaries are, as applicable, in material compliance.
 
3.14         Insurance.  The Company maintains and will continue to maintain
insurance against loss or damage by fire or other casualty and such other
insurance, including product liability insurance, in such amounts and covering
such risks as is believed to be reasonable, prudent and customary, consistent
with industry practice for the conduct of its and the Subsidiaries' respective
businesses.
 
3.15         Permits.  The Company and the Subsidiaries possess all necessary
permits, franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of their respective
businesses as currently conducted ("Company Permits"), except where any failure
to so possess could not reasonably be expected to have a Company Material
Adverse Effect.  The Company Permits are in full force and effect.
 
3.16         Debt and Other Contracts.  Except for Credit Agreement Debt neither
the Company nor any of the Subsidiaries (i) has any outstanding Debt (other than
Debt permitted under Section 5.22), or (ii) is in any material respect in
violation of any term of or in default under any contract, agreement or
instrument relating to any Debt.
 
3.17         Material Contracts.  Except for (i) this Agreement and the
Transaction Agreements, (ii) those agreements filed as an exhibit to the SEC
Reports or (iii) which individually or in the aggregate are not material to the
Company's or any of the Subsidiaries' businesses, as of the date of this
Agreement, neither the Company nor any of the Subsidiaries are a party to or
bound by:
 
(a)           any trust indenture, mortgage, promissory note, loan agreement or
other contract for the borrowing of money, any currency exchange, commodities or
other hedging arrangement (other than any such arrangement entered into for bona
fide hedging purposes) or any leasing transaction of the type required to be
capitalized in accordance with Statement of Financial Accounting Standards No.
13 of the Financing Accounting Standards Board;
 
(b)           any contract for capital expenditures in excess of two hundred
fifty thousand dollars ($250,000) in the aggregate;
 
(c)           any contract limiting the freedom of the Company to engage in any
line of business, to acquire any material product or asset from any other Person
outside the ordinary course of business, to sell any material product or asset
outside the ordinary course of business to, perform any material service outside
the ordinary course of business, or to compete with any other Person;

 
-10-

--------------------------------------------------------------------------------

 



(d)           any contract pursuant to which the Company is a lessor of real
property or of any machinery, equipment, motor vehicles, office furniture,
fixtures or other personal tangible property involving in the case of any such
personal property contract more than one hundred thousand dollars ($100,000)
over the life of the contract;
 
(e)           any material contract with any Person with whom the Company does
not deal at arm's length;
 
(f)           any contract which provides for the indemnification of any
officer, director, employee or agent;
 
(g)           any guarantee of indebtedness of any other Person;
 
(h)           any contract with or commitment to any labor union;
 
(i)           any contract between the Company or any of the Subsidiaries and
any Governmental Authority, where the amount of fees involved, or the amount of
services to be provided, exceeds five hundred thousand dollars ($500,000);
 
(j)           any contract or commitment for or relating to the employment of
any officer, employee or consultant of the Company or any other type of contract
or understanding with any officer, employee or consultant of the Company that is
not immediately terminable (or terminable within thirty (30) days or less in the
case of consultants) by the Company without cost or other liability; and
 
(k)           any joint venture or partnership contract or other agreement which
has involved, or is reasonably expected to involve, a sharing of profits,
expenses or losses with any other party.
 
3.18         Labor Matters.  There are no collective bargaining agreements to
which the Company or any of the Subsidiaries is a party.  The Company and the
Subsidiaries believe that their relations with their employees are good.  The
Company and each Subsidiary are in compliance with all Requirements of Law
respecting employment and employment practices, terms and conditions of
employment and wages and hours where such non-compliance would result in a
Company Material Adverse Effect.  No executive officer of the Company or any of
the Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer's employment with the Company or any such Subsidiary.  To
the Knowledge of the Company, no executive officer of the Company or any of the
Subsidiaries is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, with any Person other than the Company or such Subsidiary, and the
continued employment of each such executive officer does not subject the Company
or any of the Subsidiaries to any liability with respect to any of the foregoing
matters.
 
 
-11-

--------------------------------------------------------------------------------

 

3.19         Compliance.   The Company and the Subsidiaries are not: (a) in
violation of any of their respective Organizational Documents, (b) in default
under or in violation of (and, to the Knowledge of the Company, no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or the Subsidiaries under), nor has the
Company or the Subsidiaries received notice of a claim that it is in default
under or that it is in violation of, any Contractual Obligation to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (c) in violation of any order of any
court, arbitrator or Governmental Authority, or (d) in violation of any
applicable Requirement of Law, and with respect to clauses (b), (c) or (d)
above, other than where such violation or default would not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.  The Company and each of  the Subsidiaries and the conduct and operation
of their respective businesses is and has been in compliance with each
Requirement of Law that (x) affects or relates to this Agreement or any of the
other Transaction Agreements or any of the Transactions or (y) is applicable to
the Company or the Subsidiaries or their respective businesses (with respect to
this clause (y) other than immaterial failures to comply with such laws).
 
3.20         Environmental.
 
(a)           Environmental Laws.  (i) Each the Company and the Subsidiaries is
and has been at all times in compliance with and has no liability under the
Environmental Laws, (ii) neither the Company or any of the Subsidiaries has
received any written or oral communication that alleges that it is or was not in
compliance with all applicable Environmental Laws, (iii) to the Knowledge of the
Company there are no circumstances that may prevent or interfere with compliance
in the future with any applicable Environmental Laws, (iv) all Environmental
Permits are in full force and effect, and each of the Company and the
Subsidiaries is in material compliance with all of the terms of such
Environmental Permits; (C) no other Environmental Permits are required by the
Company or the Subsidiaries for the conduct of its business on the date hereof;
and (D) such Environmental Permits will not be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
hereby, (v) the management, handling, storage, transportation, treatment, and
disposal by the Company and the Subsidiaries of all Materials of Environmental
Concern is and has been in compliance with all Environmental Laws, and (vi)
there are no past or present actions or activities by the Company and the
Subsidiaries or any circumstances, conditions, events or incidents, including
the storage, treatment, release, disposal or arrangement for disposal or
treatment of any Material of Environmental Concern, whether or not by the
Company and the Subsidiaries, that would reasonably be expected to form the
basis of any Environmental Claim against the Company or the Subsidiaries or
against any Person whose liability for any Environmental Claim the Company and
the Subsidiaries may have retained or assumed either contractually or by
operation of law, and (vii) no property currently or formerly owned, operated or
leased by the Company and the Subsidiaries and no property to which Materials of
Environmental Concern originating on or from such properties or the businesses
or assets of the Company and the Subsidiaries has been sent for treatment or
disposal, is listed or proposed to be listed on the National Priorities List or
CERCLIS or on any other government database or list of properties that may or do
require remediation under Environmental Laws.
 
 
-12-

--------------------------------------------------------------------------------

 

(b)           Environmental Claims.  There is no written or, to the Knowledge of
the Company, oral Environmental Claim pending or, to the Knowledge of the
Company, threatened, against or involving the Company and the Subsidiaries or
against any Person whose liability for any Environmental Claim the Company and
the Subsidiaries has or may have retained or assumed either contractually or by
operation of law.  Without limiting the generality of the foregoing, neither the
Company or the Subsidiaries has received any notices, demands, requests for
information, investigations pertaining to compliance with or liability under
Environmental Law or Materials of Environmental Concern, nor, to the Knowledge
of the Company, are any such notices, demands, requests for information or
investigations threatened.
 
(c)           Disclosure of Information.  Each of the Company and the
Subsidiaries has made, and during the period, if any, between the date of this
Agreement and the Closing Date will continue to make, available to MRC all
environmental investigations, studies, audits, tests, reviews and other analyses
conducted in relation to Environmental Laws or Materials of Environmental
Concern that are in the possession, custody, or control of the Company and the
Subsidiaries and pertain to the Company and the Subsidiaries or any property or
facility now or previously owned, leased or operated by the Company and the
Subsidiaries.
 
3.21         Transactions with Affiliates.  Except as have been specifically
disclosed in the SEC Reports, no transactions, or series of related
transactions, are currently proposed to which the Company or any of the
Subsidiaries would be a party that would be required to be disclosed under Item
404 of Regulation S-K promulgated under the Securities Act.
 
3.22         Investment Company.  The Company is not, and after giving effect to
the Transactions will not be, an "investment company," a company controlled by
an "investment company" or an "affiliated person" of or a "promoter" or
"principal underwriter" for an "investment company" as such terms are defined in
the Investment Company Act of 1940, as amended.
 
3.23         Corrupt Practices.  Neither the Company nor any Subsidiary, nor to
the Knowledge of the Company any director, officer, employee, agent or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
his or its actions for, or on behalf of the Company or any of the Subsidiaries
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employees from corporate funds; (c) violated or is in violation of in any
material respect any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended, or (d) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
3.24         Application of Takeover Protections.  No "fair price,"
"moratorium," "control share acquisition" or other similar anti-takeover statute
is applicable to the Transactions, except for such statutes or regulations as to
which all necessary action has been taken by the Company and the Board to permit
the consummation of the sale of the Securities and the other Transactions.
 
 
-13-

--------------------------------------------------------------------------------

 

3.25         Securities Law Compliance.  Assuming the accuracy of MRC's
representations and warranties contained in Article IV, the offer, sale and
issuance of the Securities hereunder is, and the issuance of the Warrant Shares
will be, in compliance with Section 4(2) of the Securities Act and is and will
be exempt from the registration and prospectus delivery requirements of the
Securities Act and all applicable state securities laws.  Neither the Company
nor any agent of the Company has offered the Securities by any form of general
solicitation or general advertising, including any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or any seminar or meeting whose
attendees have been invited by any general solicitation or general
advertising.  The Company has not taken, nor will it take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities.  The Company has not sold,
offered for sale or solicited offers to buy or otherwise negotiate in respect of
any security (as defined in the Securities Act) that would be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the offer or sale to MRC of the Securities.  The Company
is currently eligible to register the Purchased Shares and the Warrant Shares on
a Form S-3 registration statement for resale by MRC.
 
3.26         No Brokers.  Except for B. Riley & Co., no broker, investment
banker or other Person is entitled to any broker's, finder's or other similar
fee or commission in connection with the execution and delivery of this
Agreement or any of the other Transaction Agreements or the consummation of any
of the Transactions based upon arrangements made by or on behalf of the Company,
and the Company shall indemnify and hold MRC harmless against any claim for any
such fee or commission based on any such arrangements.
 
3.27         Warranty Matters.  Each product sold, leased, licensed or delivered
by the Company or any of the Subsidiaries since January 1, 2008 has been in
material conformity with all applicable product specifications and contractual
commitments and all express warranties other than where such failure to be in
conformity would not reasonably be expected, individually or in the aggregate,
to have a Company Material Adverse Effect, and none of the Company or the
Subsidiaries has any liability, individually or in the aggregate (and to the
Knowledge of the Company, there is no basis for any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
giving rise to any liability) for replacement or repair thereof or other damages
in connection therewith, which would reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect.  The Company has
delivered to MRC copies of the standard terms and conditions of sale of each
product sold by the Company and the Subsidiaries (containing applicable warranty
and indemnity provisions) since January 1, 2008.  No product sold, leased,
licensed or delivered by the Company or the Subsidiaries since January 1, 2008
is subject to any guaranty, warranty, or other indemnity beyond the applicable
standard terms and conditions of sale and such other indemnities and warranties
disclosed in writing to MRC.  There are no existing or, to the Knowledge of the
Company, threatened product liability, warranty, failure to adequately warn or
other similar claims against the Company or any of the Subsidiaries relating to
or involving the products sold, leased, licensed or delivered by the Company or
any of the Subsidiaries, wherein an unfavorable decision, ruling or finding
would reasonably be expected to have a Company Material Adverse Effect .  There
are no statements, citations, correspondence or decisions by any Governmental
Authority stating that any product sold, leased, licensed or delivered by the
Company or any of the Subsidiaries is defective or unsafe or fails to meet any
product warranty or any standards promulgated by any such Governmental
Authority.  There have been no notices of recall served on the Company or any of
the Subsidiaries by any Governmental Authority with respect to any product sold,
leased, licensed or delivered by the Company or any of the Subsidiaries.  To the
Knowledge of the Company, there is no (a) fact relating to any product sold,
leased, licensed or delivered by the Company or any of the Subsidiaries since
January 1, 2008 that would impose upon the Company or any of the Subsidiaries a
duty to recall any such product or a duty to warn customers of a defect in any
such product or (b) latent or overt design, manufacturing or other defect in any
such product.  No notice of claim has been served against the Company or any of
the Subsidiaries for material renegotiation or price redetermination of any
business transaction relating to the business of the Company or any of the
Subsidiaries, and, to the Knowledge of the Company, there are no facts upon
which any such claim could reasonably be based.
 
 
-14-

--------------------------------------------------------------------------------

 

3.28         OFAC Requirements.  Neither the Company nor, to the Knowledge of
the Company, any of its Affiliates, nor any Person acting on their behalf in
connection with this Agreement, has engaged directly or indirectly in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
violates the requirements or prohibitions set forth in any Anti-Terrorism
Law.  Neither the Company nor, to the Knowledge of the Company, any of its
Affiliates (a) is a Sanctioned Person, (b) has assets in Sanctioned Countries,
or (c) derives any of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Countries.  No part of the proceeds from
the Transactions will be used or have been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.
 
3.29         Shareholder Rights Plan.
 
(a)           The Company has taken all action necessary to render the Rights
Agreement and any "poison pill" or similar plan, agreement or arrangement, or
anti-takeover measure, inapplicable to the Transactions and the Transaction
Agreements, including specifically authorizing the Transactions and amending the
Rights Agreement so that MRC and its Affiliates shall not be an "Acquiring
Person" (as defined in the Rights Agreement) by virtue of the execution,
delivery, announcement or performance of the Transaction Agreements or the
consummation of the Transactions.
 
(b)           The Company has amended the Rights Agreement to provide that the
"Ownership Threshold" with respect to MRC shall be equal to 19.9%.
 
3.30         Financial Projections.  Any financial projections provided by the
Company to MRC prior to the date hereof are based on the Company's current
assumptions, which the Company believes are reasonable.
 
3.31         Accuracy and Completeness of Disclosure.  Neither this Agreement
nor any other document, certificate or instrument delivered to MRC by or on
behalf of the Company or any of the Subsidiaries in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in this
Agreement and in such other documents, certificates or instruments not
misleading in light of the circumstances under which such statements were made.
 
 
-15-

--------------------------------------------------------------------------------

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF MRC
 
MRC hereby represents and warrants to the Company that the statements made in
this Article IV are true and correct as of the Closing Date.
 
4.1           Organization, Standing and Power.  MRC is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  MRC has the requisite partnership power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Agreements to which it is a party and to consummate the
Transactions.
 
4.2           Authorization; Execution and Enforceability.  The execution and
delivery by MRC of, and performance by MRC of its obligations under, this
Agreement and each of the other Transaction Agreements to which it is a party
and the consummation of the Transactions have been duly and validly authorized
by all necessary partnership action on its part and no further partnership
action on the part of MRC or its partners is required in connection
therewith.  This Agreement has been duly executed and delivered by MRC and each
other Transaction Agreement to which it is a party, when executed and delivered
as contemplated herein, will have been duly executed and delivered by it, and
this Agreement constitutes, and each such other Transaction Agreement upon
execution and delivery thereof by MRC will constitute, the legal, valid and
binding obligations of MRC, enforceable against it in accordance with their
respective terms, subject to any exceptions to the enforceability of any
agreement under applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar law affecting the enforcement of
creditors' rights generally or under principles of equity regarding the
availability of remedies.
 
4.3           No Order.  No court or other Governmental Authority having
jurisdiction over MRC has instituted, enacted, issued, promulgated, enforced or
entered any Requirement of Law (whether temporary, preliminary or permanent)
that is then in effect and that (i) has the effect of making illegal or
otherwise prohibiting or invalidating consummation of any of the Transactions or
any provision of this Agreement or any of the other Transaction Agreements or
(ii) seeks to restrain, prohibit or invalidate the consummation of any of the
Transactions or to invalidate any provision of this Agreement or any of the
other Transaction Agreements.
 
4.4           Purchase Entirely for Own Account.  The Securities and the Warrant
Shares to be acquired by MRC under the Transaction Agreements will be acquired
for its own account, not as nominee or agent, and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act, and MRC
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act.  Other than as
contemplated by the Registration Rights Agreement, MRC does not have any
agreement or understanding, whether or not legally binding, direct or indirect,
with any other Person to sell or otherwise distribute the Securities or the
Warrant Shares to be issued to it under the Transaction Agreements.
 
4.5           Investment Experience.  MRC acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities to be
purchased by it and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
contemplated hereby.  MRC understands that the purchase of the Securities
involves substantial risk.

 
-16-

--------------------------------------------------------------------------------

 

4.6           Accredited Investor.  MRC is an "accredited investor" as defined
in Rule 501(a) of Regulation D, as amended, under the Securities Act.  MRC's
principal place of business is located in the State of Connecticut.
 
4.7           No Brokers.  No broker, investment banker or other Person is
entitled to any broker's, finder's or other similar fee or commission in
connection with the execution and delivery of this Agreement or any of the other
Transaction Agreements or the consummation of any of the Transactions based upon
arrangements made by or on behalf of MRC, and MRC shall indemnify and hold the
Company harmless against any claim for any such fee or commission based on any
such arrangements.
 
4.8           Financial Projections.  MRC acknowledges that (a) any projections
provided by the Company are based on the Company's current assumptions which the
Company believes are reasonable, and that actual results of operations may vary
significantly from those projections and (b) the Company undertakes no
obligation to update any such projections.
 
4.9           Short Sales.  Other than consummating the transactions
contemplated hereunder, MRC has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with MRC, executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing from the time that MRC first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof ("Discussion Time"). Notwithstanding the foregoing, if MRC
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of MRC's assets and the portfolio managers have no direct
knowledge of the investment decisions made by the portfolio managers managing
other portions of such MRC's assets, the representation set forth above shall
only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities.
 
ARTICLE V.
COVENANTS
 
For so long as any of the Securities or the Warrant Shares remain outstanding
(unless a different time period is specified below), the Company and the
Subsidiaries (provided, however, that notwithstanding anything to the contrary
herein, only Sections 5.13, 5.19 and 5.21 shall apply to the Excluded
Subsidiaries) and MRC, as the case may be, agree to the following covenants,
unless waived by the Company or MRC, as applicable, in writing in accordance
with Section 9.9:
 
5.1           Listing.  The Company shall use its commercially reasonable
efforts to maintain the Common Stock's listing on the NASDAQ Global
Market.  Neither the Company nor any of the Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the NASDAQ Global Market and shall take all action
reasonably necessary to maintain the listing of the Common Stock on the NASDAQ
Global Market, including exhausting all available remedies, appeal reviews and
other similar mechanisms and procedures provided for under the rules and
regulations of the NASDAQ Global Market to permit the continued listing of the
Common Stock on the NASDAQ Global Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5.1.
 
 
-17-

--------------------------------------------------------------------------------

 

5.2           Reservation of Shares.  The Company shall take all actions
necessary to reserve and keep available, at all times and free from preemptive
rights, out of the aggregate of its authorized but unissued shares of Common
Stock for the purpose of effecting the exercise of the Warrants, the full number
of shares of Common Stock deliverable upon the exercise of all outstanding
Warrants not theretofore exercised.
 
5.3           Fees.  The Company shall be responsible for the payment of any
placement agent’s fee or commissions, financial advisory fees, or broker’s
commissions relating to or arising out of the Transactions.  The Company shall
pay, and hold MRC harmless against, ay liability, loss or expense (including,
without limitation, reasonable attorney’s fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment.
 
5.4           Taxes.  The Company shall pay, and shall cause each of the
Subsidiaries to pay, prior to delinquency, all Taxes, assessments, and
governmental levies except such as are contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP.  The Company and the Subsidiaries will timely prepare and file all
Tax Returns that they are required to file, and such Tax Returns shall be
complete and correct in all material respects.
 
5.5           Corporate Existence.  The Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect (a) its corporate
existence, and the corporate, partnership or other existence of each of the
Subsidiaries, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Subsidiary and
(b) the rights (charter and statutory), licenses and franchises of the Company
and the Subsidiaries; provided, however, that the Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of the Subsidiaries, if the Board or the Board of
Directors of such Subsidiary determines that the preservation thereof is no
longer desirable in the conduct of the business of the Company and the
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to MRC.
 
5.6           Insurance.  The Company shall, and shall cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses.
 
5.7           Noncircumvention.  The Company shall not, and shall not permit the
Subsidiaries, by amendment of its articles of incorporation, by-laws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of the Transaction Agreements and will at all times in good faith carry out all
of the provisions of the Transaction Agreements.

 
-18-

--------------------------------------------------------------------------------

 

5.8           Compliance with Laws.  The Company shall, and shall cause each of
the Subsidiaries to, comply in all material respects with all applicable
Requirements of Law and obtain or maintain all material permits, franchises and
other governmental authorizations and approvals necessary or desirable for the
ownership, acquisition and disposition of their respective properties and the
conduct of their respective businesses except to the extent that failure to so
comply, obtain or maintain could not, either singly or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.  Without
limiting the generality of the foregoing, the Company shall not nor permit any
of the Subsidiaries to (a) violate any Anti-Terrorism Law or engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (b) conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Sanctioned Person or Sanctioned Country, maintain any of its assets in a
Sanctioned Country or derive any of its operating income from investments in or
transactions with a Sanctioned Person.
 
5.9           Independent Registered Public Accountants.  The Company shall, and
shall cause each of the Subsidiaries to, have its financial statements audited
and certified by independent registered public accountants of nationally
recognized standing selected by the Company.
 
5.10         Further Assurances.  The Company and MRC shall, and the Company
shall cause each of the Subsidiaries to, execute and deliver any and all such
further documents and take any and all such other actions as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement
and the other Transaction Agreements and to consummate the Transactions.
 
5.11         Rights Agreement; Anti-Takeover Provisions.  The Company and the
Subsidiaries shall not engage in any action with the intent to directly or
indirectly adversely impact MRC or any of the Transactions or the Transaction
Agreements under the Rights Agreement or any other "poison pill" or similar
plan, agreement or arrangement, or anti-takeover measure, including revoking or
altering any amendment to the Rights Agreement as it may relate to MRC, the
Transactions or the Transaction Agreements.
 
5.12         Registrar.  The Company shall maintain an office or agency where
the Warrants may be presented for exercise.  Initially, the Company will act as
registrar.
 
5.13         Financial Statements.  Upon the written request of MRC or any 5%
Holder, the Company shall furnish to MRC or such 5% Holder, in form and detail
satisfactory to MRC or such 5% Holder, the following documents:
 
(a)           a copy of the audited Consolidated financial statements of Company
and its Consolidated Subsidiaries as at the end of such Fiscal Year and the
related audited Consolidated statements of income, stockholders equity, and cash
flows of Company and its Consolidated Subsidiaries for such Fiscal Year or
partial Fiscal Year and underlying assumptions, setting forth in each case in
comparative form the figures for the previous Fiscal Year, together, if
requested by MRC or the applicable 5% Holder, with trial balance sheets for the
relevant period covering the Company and its Consolidated Subsidiaries (on an
individual or regional basis) and demonstrating the results of operations of
such Subsidiaries and otherwise in form and substance reasonably satisfactory to
MRC or the applicable 5% Holder; and

 
-19-

--------------------------------------------------------------------------------

 

(b)           Company prepared unaudited Consolidated balance sheets of Company
and its Consolidated Subsidiaries as at the end of such quarter and the related
unaudited statements of income, stockholders equity and cash flows of Company
and its Consolidated Subsidiaries for the portion of the Fiscal Year through the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding periods in the previous Fiscal Year, and certified by a
Responsible Officer of the Company as being fairly stated in all material
respects, together, if requested by MRC or the applicable 5% Holder, with trial
balance sheets for the relevant period covering the Company and its Consolidated
Subsidiaries (on an individual or regional basis) and demonstrating the results
of operations of such Subsidiaries and otherwise in form and substance
reasonably satisfactory to MRC or the applicable 5% Holder; and
 
(c)           All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP throughout the periods reflected therein and with prior periods
(except as approved by a Responsible Officer and disclosed therein), provided
however that the financial statements delivered pursuant to Section 5.13(b) will
not be required to include footnotes and will be subject to change from audit
and year-end adjustments.
 
5.14         Covenant Compliance Certificates.  Not later than:
 
(a)           with respect to any Fiscal Year, the earlier of the (i) one
hundred twentieth (120th) day after the end of each Fiscal Year and (ii) tenth
(10th) day after the filing Company files its annual report on Form 10-K or any
successor form relating to such Fiscal Year; or
 
(b)           with respect to any fiscal quarter (except the last fiscal quarter
of each Fiscal Year), the earlier of the (i) fifty-fifth (55th) day after the
end of such fiscal quarter and (ii) tenth (10th) day after the Company files its
quarterly report on Form 10-Q or any successor form relating to such fiscal
quarter,
 
the Company shall deliver to MRC and each 5% Holder a Covenant Compliance Report
relating to such period in the form attached hereto as Exhibit H duly executed
by a Responsible Officer of the Company;
 
5.15         Other Information.  The Company shall promptly notify MRC and each
5% Holder of the receipt or availability, but, unless and until requested, not
the contents, of the following documents:
 
(a)           significant reports submitted by the Company's (or, if applicable,
the Subsidiaries') firm(s) of certified public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of such Persons made by such
accountants, including any comment letter submitted by such accountants to
management in connection with their services;
 
 
-20-

--------------------------------------------------------------------------------

 

(b)           any financial reports, statements, press releases, other material
information or written notices delivered to the holders of Debt of the Company
(to the extent not otherwise required hereunder); and
 
(c)           projections for the Company and the Subsidiaries for the next
succeeding Fiscal Year, prepared on a quarterly basis and for the following
Fiscal Year on an annual basis, including a Consolidated balance sheet of the
Company and its Consolidated Subsidiaries, as at the end of each relevant period
based on good faith estimates and assumptions believed by management of the
Company to be accurate and reasonable at time made.
 
Upon the written request of MRC or any 5% Holder, the Company shall promptly
furnish copies of any such documents or any other operating statistics,
operating plans or additional financial and/or other information as MRC or the
applicable 5% Holder may reasonably request. MRC and any 5% Holder that requests
and receives materials pursuant to Section 5.16(c) above shall, by virtue of
such request, be deemed to have agreed that all such financial information as
may relate to future events are not to be viewed as fact and that actual results
during the period or periods covered by such projections and financial
information may differ from the projected results set forth therein.
 
5.16         Payment of Obligations.  The Company shall and shall cause the
Subsidiaries to pay, discharge or otherwise satisfy, at or before maturity or
before they become delinquent, as the case may be, all of their respective
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Company and the
Subsidiaries.
 
5.17         Inspection of Property; Books and Records; Discussions.  The
Company shall and shall cause each of the Subsidiaries to permit MRC and each
other 5% Holder, through its authorized attorneys, accountants and
representatives (a) at all reasonable times during normal business hours, upon
reasonable request, to examine the Company's and each of the Subsidiaries'
books, accounts, records, ledgers and assets and properties; (b) during normal
business hours and at its own risk, to enter onto the real property owned or
leased by the Company or any of the Subsidiaries to conduct inspections,
investigations or other reviews of such real property; and (c) at reasonable
times during normal business hours and at reasonable intervals, to visit all of
the Company's and the Subsidiaries' offices, discuss each of the Company's and
the Subsidiaries' respective financial matters with their respective officers,
as applicable, and, by this provision, the Company authorizes, and will cause
each of the Subsidiaries to authorize, its independent certified or chartered
public accountants to discuss the finances and affairs of any such Person and
examine any of such Person's books, reports or records held by such accountants,
so long as a representative of the Company is able to participate in such
discussions.
 
5.18         Notices.  The Company shall give written notice to MRC and each 5%
Holder promptly, but in any event within three (3) Business Days after a
Responsible Officer of the Company obtains knowledge thereof, of the occurrence
of any Covenant Breach.  Each such notice shall be accompanied by a statement of
a Responsible Officer of the Company setting forth (a) a reasonably detailed
description of the occurrence referred to therein and (b) what action the
Company has taken or proposes to take with respect thereto.

 
-21-

--------------------------------------------------------------------------------

 

5.19         Environmental Laws.  The Company shall:
 
(a)           use and operate, and shall cause each of the Subsidiaries to use
and operate, all of their respective facilities and properties in material
compliance with all applicable Environmental Laws and keep all Environmental
Permits in effect and remain in compliance therewith;
 
(b)           (i) promptly notify MRC and each 5% Holder, and provide copies
upon receipt thereto, of all written correspondence relating to an Environmental
Claim, which, if adversely determined, could reasonably be expected to have a
Company Material Adverse Effect and (ii) promptly cure and have dismissed with
prejudice any Environmental Claims which the Company or any of the Subsidiaries
is named a party, other than such claims being contested in good faith and with
the establishment of reasonable reserves or which, if adversely determined,
could not reasonably be expected to have a Company Material Adverse Effect; and
 
(c)           to the extent necessary to comply in all material respects with
applicable Environmental Laws, remediate or monitor (or cause to be remediated
or monitored, as the case may be) contamination arising from a release or
disposal of any Materials of Environmental Concern by the Company or by the
Subsidiaries, which solely, or together with other releases or disposals of such
materials could reasonably be expected to have a Company Material Adverse
Effect.
 
5.20         Financial Covenants.  The Company shall:
 
(a)           Maintain a Consolidated Fixed Charge Coverage Ratio as of the last
day of each fiscal quarter, commencing with the quarter ending April 30, 2011,
of not less than the ratio set forth below:
 
Quarter Ending
Ratio
April 30, 2011 and July 31, 2011
1.00 to 1.00
October 31, 2011 and any fiscal quarter ending thereafter
1.08 to 1.00

 
(b)           maintain as of the end of each fiscal quarter, commencing with the
quarter ending April 30, 2011, a Consolidated Effective Tangible Net Worth of
not less than the Base Tangible Net Worth; and
 
(c)           maintain a Consolidated Total Debt to Consolidated EBITDA Ratio as
of the last day of each fiscal quarter, commencing with the quarter ending April
30, 2011, of not more than 4.12 to 1.00.

 
-22-

--------------------------------------------------------------------------------

 

(d)           maintain a Consolidated Senior Debt to Consolidated EBITDA Ratio
as of the last day of each fiscal quarter, commencing with the quarter ending
April 30, 2011, of not more than 3.30 to 1.00.
 
5.21         Compliance with ERISA; ERISA Notices.
 
(a)           The Company shall comply (and cause each of its ERISA Affiliates
to comply) in all material respects with all material requirements imposed by
ERISA and the Code, including the minimum funding requirements for any Pension
Plan, except to the extent that any noncompliance could not reasonably be
expected to have a Company Material Adverse Effect.
 
(b)           The Company shall promptly notify MRC and each 5% Holder upon the
occurrence of any of the following events in writing: (i) the termination, other
than a standard termination, as defined in ERISA, of any Pension Plan subject to
Subtitle C of Title IV of ERISA by the Company or any of its ERISA Affiliates;
(ii) the appointment of a trustee by a United States District Court to
administer any Pension Plan subject to Title IV of ERISA; (iii) the commencement
by the PBGC, of any proceeding to terminate any Pension Plan subject to Title IV
of ERISA; (iv) the failure of the Company or any of its ERISA Affiliates to make
any payment in respect of any Pension Plan required under Section 412 of the
Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of the Company
or any of its ERISA Affiliates from any Multiemployer Plan if the Company or any
of its ERISA Affiliates reasonably believes that such withdrawal would give rise
to the imposition of Withdrawal Liability with respect thereto; or (vi) the
occurrence of (x) a "reportable event" which is required to be reported by the
Company or any of its ERISA Affiliates under Section 4043 of ERISA other than
any event for which the reporting requirement has been waived by the PBGC or (y)
a "prohibited transaction" as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code with respect to any Pension Plan other than a
transaction for which a statutory exemption is available or an administrative
exemption has been obtained.
 
5.22         Limitation on Debt.  The Company shall not, and shall cause the
Subsidiaries not to, create, incur, assume or suffer to exist any Debt, except:
 
(a)           Credit Agreement Debt;
 
(b)           any Debt existing on the date hereof and any renewals or
refinancing of such Debt (provided that the aggregate principal amount of such
renewed or refinanced Debt shall not exceed the aggregate principal amount of
the original Debt outstanding on the Closing Date (less any principal payments
and the amount of any commitment reductions made thereon on or prior to such
renewal or refinancing);
 
(c)           any Debt incurred to finance the acquisition of fixed or capital
assets, whether pursuant to a loan or a Capitalized Lease provided that both at
the time of and immediately after giving effect to the incurrence thereof (i) no
Covenant Breach shall have occurred and be continuing, and (ii) the aggregate
amount of all such Debt incurred during any Fiscal Year (including any Debt of
the type described in this clause (c)) shall not exceed $2,250,000, and any
renewals or refinancings of such Debt (it being understood that Credit Agreement
Debt under the "Acquisition Credit" (as such term is defined in the Credit
Agreement) is not intended to be restricted by this covenant);
 
 
-23-

--------------------------------------------------------------------------------

 

(d)           Subordinated Debt, including the Debt evidenced by the
Subordinated Notes;
 
(e)           Debt under any Hedging Transactions, provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;
 
(f)           Debt arising from judgments or decrees not deemed to be a "Default
or Event of Default" under subsection (g) of Section 10.1 of the Credit
Agreement;
 
(g)           Debt owing to a Credit Party; and
 
(h)           additional unsecured Debt not otherwise described above, provided
that both at the time of and immediately after giving effect to the incurrence
thereof (i) no Covenant Default shall have occurred and be continuing or result
therefrom and (ii) the aggregate amount of all such Debt shall not exceed
$2,250,000 at any one time outstanding.
 
5.23         Restricted Payments.  The Company shall not declare or make any
distribution, dividend, payment or other distribution of assets, properties,
cash, rights, obligations or securities (collectively, "Distributions") on
account of any of its Equity Interests, or purchase, redeem or otherwise acquire
for value any of its Equity Interests, as applicable, or any warrants, rights or
options to acquire any of its Equity Interests, now or hereafter outstanding
(collectively, "Purchases"), except that:
 
(a)           each Subsidiary of the Company may pay cash Distributions to any
Borrower;
 
(b)           the Company and each of the Subsidiaries may declare and make
Distributions payable in the Equity Interests of such Person, provided that the
issuance of such Equity Interests does not otherwise violate the terms of this
Agreement; and
 
(c)           Company may make Distributions on account of its Equity Interests
provided that (i) no Default or Event of Default has occurred and is continuing
both before and after giving effect to any such Distribution and (ii) the
aggregate amount of all such Distributions made during any fiscal year does not
exceed seventy-five percent (75%) of Consolidated Net Income for such fiscal
year; and
 
(d)           Company may make Common Stock Repurchases at any time from the
date hereof through and including June 27, 2013, provided that (i) no Event of
Default has occurred and is continuing both before and after giving effect to
any such Common Stock Repurchase, (ii) the "Unused Revolving Credit
Availability" (as such term is defined in the Credit Agreement), as determined
on a pro forma basis after giving effect to such Common Stock Repurchase, is
equal to or greater than Three Million Dollars ($3,000,000), (iii) the aggregate
amount of all such Common Stock Repurchases does not exceed Three Million
Dollars ($3,000,000) and (iv) Company has delivered to MRC or the 5% Holder
satisfactory evidence that it is in pro forma compliance with the financial
covenants set forth herein for the quarter in which such Common Stock Repurchase
is made.
 
 
-24-

--------------------------------------------------------------------------------

 

5.24         Ownership of Subsidiaries.  The Company and each of the
Subsidiaries shall continue to own 100% of the Equity Interests (directly or
indirectly) of their respective Subsidiaries, other than the Excluded
Subsidiaries and other than  any officers, directors or other qualifying shares,
to the extent required under and Requirement of Law.
 
5.25         Limitations on Other Restrictions.  Except for this Agreement, any
other Transaction Agreement or any other agreement, document or instrument to
which the Company or any of the Subsidiaries are bound as of the date hereof,
the Company shall not and shall cause the Subsidiaries not to enter into any
agreement, document or instrument which would restrict the ability of (a) the
Company or any of the Subsidiaries to pay or make dividends or distributions in
cash or kind on account of their respective Equity Interests or (b) any
Subsidiary to make loans, advances or other payments of whatever nature to the
Company, or to make transfers or distributions of all or any part of its
respective assets to the Company.
 
5.26         Management Fees.  The Company shall not and shall cause the
Subsidiaries not to pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to any Affiliate of the Company or any of
the Subsidiaries, other than as required under this Agreement or approved by the
Company’s Audit Committee.
 
ARTICLE VI.
FURTHER AGREEMENTS
 
6.1           MRC Designee to Board of Directors.  So long as MRC beneficially
owns shares of Common Stock equal to five percent (5%) or more of the
outstanding Common Stock (which beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder:
 
(a)           At anytime that there is no person designated by MRC serving on
the Board (such designee referred to herein as the "MRC Designee") or the term
of the MRC Designee's service on the Board is ending, the Company shall give MRC
notice of any shareholder meeting where directors shall be elected as soon as
practicable after a date for such meeting has been set, but in any event, not
less than sixty (60) days prior to such meeting date.  Such notice shall include
the date that the Company expects to file with the SEC its proxy statement
relating to such meeting.  If the Company receives a request from MRC to
nominate the MRC Designee to the Board at least two (2) days prior to the date
set forth in such notice relating to the filing of the Company's proxy statement
in connection with such meeting with the SEC, such MRC Designee shall be added
by the Company to its slate of nominees for election to the Board in the proxy
statement prepared and mailed to the Company's shareholders.  To the extent it
is not reasonably practicable to add the MRC Designee in the proxy statement
before the meeting pursuant to the immediately preceding sentence, or the MRC
Designee declines to be so added, the Company shall take such action as may be
necessary, including increasing the size of the Board, in accordance with the
bylaws of the Company, to appoint the MRC Designee to the Board immediately
after the conclusion of such meeting.  MRC shall cause the MRC Designee to
provide responses that shall be true and correct in all material respects to all
reasonable requests for information by the Company in connection with the proxy
materials to be filed by the Company in connection with any shareholders'
meeting at which such MRC Designee will stand for election, and the MRC Designee
shall promptly provide an agreement consenting to be named as a nominee in such
proxy materials and to serve as a director upon election to the Board.  The
Company shall provide MRC with an opportunity to review and comment on the
portions of all proxy materials to be filed by the Company containing statements
relating to MRC, the MRC Designee and the terms of this Section 6.1(a).  MRC
shall review such materials promptly but in any event, not more than two (2)
Business Days after the Company provides MRC with such materials.
 
 
-25-

--------------------------------------------------------------------------------

 

(b)           If the MRC Designee is elected to the Board or appointed to the
Board pursuant to the terms of Section 6.1(a), then, after such election or
appointment, if the MRC Designee (or any successor designee appointed pursuant
to this paragraph) ceases for any reason to serve as a director of the Company,
then MRC shall have the right to designate a replacement for the MRC Designee to
hold office for the remaining unexpired term of the MRC Designee (or any
successor designee appointed pursuant to this paragraph) by providing a written
request to the Company, and the Company promptly, and in any event not less than
five (5) Business Days following receipt of such written request, will cause the
replacement for the MRC Designee designated by MRC to be appointed to the Board
to hold office for the remaining unexpired term of the MRC Designee (or any
successor designee appointed pursuant to this paragraph).  In any case, the
Company shall enter into an Indemnification Agreement with each MRC Designee at
the time such MRC Designee is elected or appointed to the Board.
 
6.2           Rights to Future Stock Issuances.  Subject to the terms and
conditions of this Section 6.2 and applicable securities laws, if the Company
proposes to offer or sell any New Securities, the Company shall first offer such
New Securities to MRC in accordance with this Section 6.2.  MRC shall be
entitled to apportion the right of first offer hereby granted to it among itself
and its Affiliates in such proportions as it deems appropriate.
 
(a)           The Company shall give notice (the "Offer Notice") to MRC, stating
(i) its bona fide intention to offer New Securities, (ii) the number of such New
Securities to be offered, and (iii) the price and terms, if any, upon which it
proposes to offer such New Securities.
 
(b)           By notification to the Company within twenty (20) Business Days
after the Offer Notice is given, MRC may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals the proportion that the number of shares of
Common Stock then held by MRC plus the number of Warrant Shares issuable to MRC
(directly or indirectly), bears to the total number of shares of Common Stock
then issued and outstanding (including any shares of Common Stock issuable upon
exercise of the Warrant).  If the proposed offering of New Securities is in an
offering in which the price and terms are not known at the time the Offer Notice
is sent to MRC, then MRC may elect to participate subject to being provided the
price and terms of the New Securities.
 
(c)           The Company may, during the ninety (90) day period following the
expiration of the periods provided in Section 6.2(a), enter into an agreement to
offer and sell, or sell, the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice.  If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to MRC in accordance with this Section 6.2.
 
 
-26-

--------------------------------------------------------------------------------

 

(d)           The right of first offer set forth in this Section 6.2 shall (i)
terminate on the first (1st) anniversary of the Closing Date; and (ii) not apply
in respect of Exempt Securities.
 
(e)           Notwithstanding anything to the contrary contained in this Section
6.2, the right of MRC or its Affiliates to purchase New Securities pursuant to
this Section 6.2 shall be limited to the extent necessary to insure that,
following such purchase, the total number of shares of Common Stock (including
Warrant Shares or, if applicable, the New Securities), does not exceed the
maximum number of shares of Common Stock issuable in compliance with the
Marketplace listing rules of the Nasdaq Global Market.  The above restrictions
may not be waived.
 
6.3           Public Announcements.  MRC and the Company shall consult with each
other before issuing any press release or otherwise making any public statements
with respect to the execution and delivery of this Agreement, and shall not
issue any such press release or make any such public statement prior to reaching
mutual agreement on the language of such press release or such public statement,
except as may otherwise be required by applicable Requirement of Law or stock
exchange rule.
 
6.4           Fees and Expenses.
 
(a)           Except as otherwise specified in this Section 6.4 or agreed in
writing by the parties, all costs and expenses incurred in connection with the
Transaction Agreements and the Transactions shall be paid by the party incurring
such cost or expense.
 
(b)           At the Closing, the Company shall:
 
(i)           pay the Closing Fee to MRC;
 
(ii)           reimburse MRC for all Reimbursable Expenses.
 
Any amounts payable by the Company to MRC pursuant to this Section 6.4(b) may,
upon written notice by MRC to the Company, be deducted by MRC from the Purchase
Price as contemplated in Section 2.1.
 
(c)           The Company acknowledges that the agreements contained in this
Section 6.4 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, MRC would not enter into this
Agreement.
 
(d)           For purposes of this Agreement, "Reimbursable Expenses" means all
reasonable out-of-pocket fees and expenses incurred by or on behalf of MRC (or
its Affiliates) at any time prior to any termination of this Agreement (whether
before or after the date hereof or before or after the Closing Date) in
connection with their due diligence investigation of the Company, the
preparation of this Agreement and the other Transaction Agreements and
consummation of the sale and issuance of the Securities, and related
preparations therefor, including all reasonable fees and expenses of counsel,
accountants, experts and consultants to MRC and its respective Affiliates, it
being understood that the foregoing fees and expenses shall not exceed $300,000
in the aggregate.
 

 
-27-

--------------------------------------------------------------------------------

 

6.5           Transfer Restrictions.
 
(a)           The Securities and the Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities or Warrant Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of MRC or
in connection with a pledge as contemplated in Section 6.5(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred securities under the Securities Act.  In addition, the Company may
require, as a condition to any such transfer of the Securities or Warrant
Shares, the delivery by the transferee thereof of the following:
 
(i)            a duly executed IRS Form W-9;
 
(ii)           a duly executed IRS Form W-8BEN, IRS Form W-8ECI or IRS Form
W-8IMY, as applicable (one with respect to amounts treated as interest under the
Subordinated Notes and the other with respect to such dividends, if any, as the
Company might pay on the Purchased Shares or the Warrant Shares), in each case
establishing such Holder’s exemption from withholding tax, and, in the case of a
foreign Holder claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, a certificate to the effect that
such Holder is not (1) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Company within the meaning of
section 871(h)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or
 
(iii)           executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
withholding Tax together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.
 
Each Holder shall promptly notify the Company of any change in circumstances
which would modify or render invalid any claimed exemption from or reduction of
United States withholding Taxes.  A Holder is not required to provide a Form W-8
or W-9 if the Holder is not eligible for an exemption from or reduction of
United States withholding Taxes, but in that case the Company will be entitled
to withhold in accordance with applicable law.
 
(b)           MRC agrees to the imprinting, so long as is required by this
Section 6.5, of a legend on any of the certificates or instruments representing
the Securities or the Warrant Shares in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
-28-

--------------------------------------------------------------------------------

 

The Company acknowledges and agrees that MRC may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities or Warrant Shares to
a financial institution that is an "accredited investor" as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and the Registration Rights Agreement and, if required under the
terms of such arrangement, MRC may transfer such pledged or secured securities
to the pledgees or secured parties. Such a pledge or transfer would not be
subject to approval of the Company and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. The Company will execute
and deliver such reasonable documentation as a pledgee or secured party of such
securities may reasonably request in connection with a pledge or transfer of
such securities, including, if the securities are subject to registration
pursuant to the Registration Rights Agreement, the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) under the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling shareholders thereunder.
 
(c)           Certificates evidencing the Purchased Shares or the Warrant Shares
shall not contain any legend (including the legend set forth in Section 6.5(b)):
(i) while a registration statement (including the Registration Statement)
covering the resale of such security is effective under the Securities Act, (ii)
following any sale of such security pursuant to Rule 144, (iii) if such security
is eligible for sale under Rule 144 without the requirement that the Company be
in compliance with Rule 144(c)(1) and otherwise without restrictions or
limitations pursuant to Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
may not make any notation on its records or give instructions to the transfer
agent that enlarge the restrictions on transfer set forth in this Section 6.5.
 
 
-29-

--------------------------------------------------------------------------------

 

ARTICLE VII.
ADDITIONAL PROVISIONS REGARDING SUBORDINATED NOTES
 
7.1           Transfer and Exchange of Subordinated Notes.  The Company shall
keep a register in which it shall provide for the registration of the
Subordinated Notes and the registration of transfers of Subordinated Notes.  The
Holder of any Subordinated Note may, prior to maturity or prepayment of such
Subordinated Note, surrender such Subordinated Note at the principal office of
the Company for transfer or exchange.  Any Holder desiring to transfer or
exchange any Subordinated Note (including, but not limited to, any assignment of
a Subordinated Note or Notes contemplated by Section 9.5) shall first notify the
Company in writing at least ten (10) Business Days in advance of such transfer
or exchange.  Promptly, but in any event within ten (10) Business Days after
such notice to the Company from the Holder Representative (on behalf of a Holder
of one or more Subordinated Notes) of a Holder’s intention to make such an
exchange of such Holder’s Subordinated Note(s) and without expense (other than
transfer Taxes, if any) to such Holder, the Company shall issue in exchange
therefor another Subordinated Note or Notes in the same aggregate principal
amount, as of the date of such issuance, as the unpaid principal amount of the
Subordinated Note so surrendered and having the same maturity and rate of
interest, containing the same provisions and subject to the same terms and
conditions as the Subordinated Note so surrendered (provided that no minimum
shall apply to a liquidating distribution of Subordinated Notes to investors in
a Holder and any Subordinated Notes so distributed may be subsequently
transferred by such investor and its successors in the original denomination
thereof without further restriction).  Each new Subordinated Note shall be made
payable to such Person or Persons, or assigns, as the Holder of such surrendered
Subordinated Note may designate, and such transfer or exchange shall be made in
such a manner that no gain or loss of principal or interest shall result
therefrom.  The Company shall have no obligation or liability under any
Subordinated Note to any Person other than the registered Holder of each such
Subordinated Note.  Assignments and transfers of Subordinated Notes by the
Holders shall be made in compliance with Sections 6.5 and 9.5.


7.2           Payments in Respect of Subordinated Notes. The Holders of the
Subordinated Notes, by their acceptance thereof, agree that, with respect to all
sums received by them applicable to the payment of principal of or interest on
the Subordinated Notes, equitable adjustment will be made among them so that, in
effect, all such sums shall be shared ratably by all of the Holders of the
Subordinated Notes whether received by voluntary payment, by realization upon
security, by counterclaim or cross-action or by the enforcement of any or all of
the Subordinated Notes.  If any Holder of one or more Subordinated Notes
receives any payment on its Subordinated Notes in excess of its pro rata
portion, then such Holder receiving such excess payment shall purchase for cash
from the other Holders of the Subordinated Notes an interest in their
Subordinated Notes in such amounts as shall result in a ratable participation by
all of the Holders of the Subordinated Notes in the aggregate unpaid amount of
Subordinated Notes then outstanding.

 
-30-

--------------------------------------------------------------------------------

 

ARTICLE VIII
HOLDER REPRESENTATIVE
 
8.1           Appointment and Authorization. Each Holder, by acceptance of any
Subordinated Note(s) held by it, hereby irrevocably appoints, designates and
authorizes MRC to take such action on its behalf under the provisions of this
Agreement and each other Transaction Agreement and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Transaction Agreement, together with such powers as are
reasonably incidental thereto, including without limitation the authority to
negotiate and execute subordination and intercreditor agreements on behalf of
the Holders related to any Subordinated Debt, and each Holder expressly agrees
that the terms of all such subordination and intercreditor agreements shall
inure to the benefit of, and be binding upon, each Holder.  Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Agreement, the Holder Representative shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Holder
Representative have or be deemed to have any fiduciary relationship with any
Holder, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Agreement or otherwise exist against the Holder Representative.
 
8.2           Delegation of Duties.  The Holder Representative may execute any
of its duties under this Agreement or any other Transaction Agreement by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Holder
Representative shall not be responsible to the Holders for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.
 
8.3           Liability of Holder Representative.  None of the Holder
Representative-Related Persons shall (i) be liable to the Holders for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Transaction Agreement (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Holders for any recital, statement, representation or warranty made by
the Company or any Subsidiary of the Company, or any officer thereof, contained
in this Agreement or in any other Transaction Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Holder Representative under or in connection with, this Agreement or any
other related document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other related document,
or for any failure of the Company or any other party to any other related
document to perform its obligations hereunder or thereunder.  No Holder
Representative-Related Person shall be under any obligation to any Holder to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Transaction Agreement or to inspect any property, books or records of the
Company or any of its Subsidiaries.
 
8.4           Reliance.  

 
(a)               The Holder Representative shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Holder Representative.  The Holder
Representative shall be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Agreement it shall first
receive such advice or concurrence of the Holders as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Holders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Holder
Representative shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Transaction Agreement in
accordance with a request or consent of the Holders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Holders.
 
 
-31-

--------------------------------------------------------------------------------

 

(b)               The Company shall be entitled to rely, and shall be fully
protected in relying (without investigation or inquiry), upon the Holder
Representative in any instance where the Holder Representative purports to be
acting on behalf of a Holder, Holders, or Required Holders; and the Holders
shall indemnify, defend, and hold Company harmless with respect to such
reliance.
 
8.5           Notice of Default.  The Holder Representative shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default, unless
the Holder Representative shall have received written notice from a Holder or
the Company referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”.  In the event that the Holder
Representative receives such a notice, the Holder Representative shall give
notice thereof to the Holders.  The Holder Representative may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Holders.
 
8.6           Credit Decision.  Each Holder, by acceptance of any Subordinated
Note(s) held by it, expressly acknowledges that none of the Holder
Representative-Related Persons has made any representation or warranty to it and
that no act by the Holder Representative hereinafter taken, including any review
of the affairs of the Company and its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Holder Representative to any
Holder.  Each Holder, by acceptance of any Subordinated Note(s) held by it,
represents to the Holder Representative that it has, independently and without
reliance upon the Holder Representative and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
all applicable laws relating to the transactions contemplated thereby, and made
its own decision to enter into this Agreement and extend credit to the Company
hereunder.  Each Holder also represents that it will, independently and without
reliance upon the Holder Representative and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Agreements, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Company by the Holder Representative, the Holder Representative shall not have
any duty or responsibility to provide any Holder with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Company and its Subsidiaries
which may come into the possession of the Holder Representative.
 
 
-32-

--------------------------------------------------------------------------------

 

8.7           Indemnification.  Whether or not the transactions contemplated
hereby shall be consummated, the Holders, by acceptance of any Subordinated
Note(s) held by them, agree that, upon demand therefor they shall indemnify the
Holder Representative (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so), ratably
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including at any time following the
repayment of the Subordinated Notes and at any time following the termination or
resignation of the Holder Representative) be imposed on, incurred by or asserted
against the Holder Representative (in its capacity as the Holder Representative
and not as a Holder) in any way relating to or arising out of this Agreement or
any other document contemplated by or referred to herein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Holder
Representative under or in connection with any of the foregoing; provided,
however, that no Holder shall be liable for the payment to the Holder
Representative of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Holder Representative’s gross negligence or willful
misconduct.  In addition, each Holder shall reimburse the Holder Representative
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees and expenses) incurred by the Holder Representative
in its capacity as the Holder Representative and not as a Holder in connection
with the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any document contemplated by
or referred to herein to the extent that the Holder Representative is not
reimbursed for such expenses by or on behalf of the Company.  The obligation of
the Holders in this Section 8.7 shall survive the payment of all Obligations.
 
8.8           Holder Representative in Individual Capacity.  MRC may purchase
Subordinated Notes made by, make loans to, acquire equity interests in, make
other investments in, and generally engage in any kind of lending, financial
advisory or other business with the Company and its Subsidiaries and Affiliates
as though MRC were not the Holder Representative hereunder and without notice to
or consent of the Holders, including, without limitation with respect to the
purchase of its Subordinated Note at the Closing, and the Holders specifically
acknowledge MRC can take all actions with respect to its Subordinated Note as it
deems appropriate without reference to any agency created hereunder or any duty
to the Holders created thereby or at common law.  With respect to its
Subordinated Note, MRC shall have the same rights and powers under this
Agreement as any other Holder and may exercise the same as though it were not
the Holder Representative, and the terms “Holder” and “Holders” (and the plural
forms thereof) shall include MRC in its individual capacity.
 
8.9           Successor Holder Representative.  The Holder Representative may
resign as Holder Representative upon thirty (30) days’ prior notice to the
Holders.  If the Holder Representative shall resign as Holder Representative
under this Agreement, the Holders shall appoint from among the Holders a
successor agent for the Holders, which successor shall be acceptable to the
Company (with the Company’s consent not to be unreasonably withheld).  If no
successor agent is appointed prior to the effective date of the resignation of
the Holder Representative, the Holder Representative may thereupon appoint a
successor agent from among the Holders, which successor shall be acceptable to
the Company (with the Company’s consent not to be unreasonably withheld).  Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all the rights, powers and duties of the retiring Holder
Representative and the term “Holder Representative” shall mean such successor
agent and the retiring Holder Representative’s appointment, powers and duties as
Holder Representative shall be terminated.  After any retiring Holder
Representative’s  resignation hereunder as Holder Representative, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Holder Representative under this
Agreement.  If no successor agent has accepted appointment as Holder
Representative by the date which is thirty (30) days following a retiring Holder
Representative’s notice of resignation (or, if later, ten (10) days after the
date upon which the Holder Representative designates a successor agent), the
retiring Holder Representative’s resignation shall nevertheless thereupon become
effective and the Holders shall perform all of the duties of the Holder
Representative hereunder until such time, if any, as the Holder Representative
appoint a successor agent as provided for above.

 
-33-

--------------------------------------------------------------------------------

 

ARTICLE IX
GENERAL
 
9.1           Notice.  All notices, requests and other communications hereunder
shall be given in writing and delivered by internationally recognized overnight
air courier or messenger or shall be sent by facsimile to the following
addresses:
 
(a)           If to MRC, at the following address:
 
Mill Road Capital, L.P.
c/o Mill Road Capital, LLC
382 Greenwich Avenue, Suite One
Greenwich, Connecticut 06830
Attention: Justin Jacobs
Fax: (203) 621-3280


with a copy, which shall not constitute notice, by fax or messenger or courier
to:


Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, Massachusetts 02210
Attention: Peter M. Rosenblum, Esq.
Fax: (617) 832-7000

 
-34-

--------------------------------------------------------------------------------

 

(b)           If to the Company, at the following address:
 
National Technical Systems, Inc.
24007 Ventura Boulevard, Suite 200
Calabasas, California 91302
Facsimile:  (818) 591-0899
Attention:  William McGinnis


with a copy, which shall not constitute notice, by fax or messenger or courier
to:


Sheppard Mullin Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, California 92130
Attention: James A. Mercer III, Esq.
Facsimile: (858) 523-6705


or, in the case of any of the foregoing, to such other respective addresses as
may be designated by notice given in accordance with this Section 9.1. Unless
otherwise provided, any notice required or permitted under this Agreement shall
be given in writing and shall be deemed effectively given as hereinafter
described (i) if given by personal delivery, then such notice shall be deemed
given upon such delivery, (ii) if given by facsimile, then such notice shall be
deemed given upon receipt of confirmation of complete transmittal, and (iii) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one day after delivery to such carrier.


9.2           Complete Agreement; No Third-Party Beneficiaries.  This Agreement
and the other Transaction Agreements constitute the entire agreement among the
parties pertaining to the subject matter hereof and supersede all prior
agreements and understandings of the parties in connection therewith, including
the Preliminary Investment Proposal, dated January 11, 2011, and executed on
January 12, 2011, between MRC and the Company, which, except for those sections
which are explicitly binding on the parties thereto, shall be deemed terminated
and of no further force or effect.  Other than the 5% Holders, who shall be
third party beneficiaries hereunder, this Agreement is not intended to confer
upon any Person other than the Company and MRC any rights or remedies hereunder.
 
9.3           Survival.  The respective representations, warranties, covenants
and agreements of the Company and MRC set forth in this Agreement or any other
Transaction Agreement or in any exhibit, schedule, certificate or instrument
attached or delivered pursuant hereto or thereto (except covenants and
agreements which are expressly required to be performed and are performed in
full on or prior to the Closing Date) shall survive the Closing and the
consummation of the Transactions; provided that the representations and
warranties of the Company other than Sections 3.1 through 3.5 shall survive
until the later of (a) the date that is eighteen (18) months after the Closing
Date or (b) the date on which the Subordinated Notes are paid in full.
 
 
-35-

--------------------------------------------------------------------------------

 

9.4           Governing Law.   THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD APPLY THE LAW OF ANY OTHER
JURISDICTION.  MRC AND THE COMPANY HEREBY CONSENT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS LOCATED IN THE CITY OF
NEW YORK WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR TO DETERMINE THE RIGHTS OF ANY PARTY HERETO.
 
9.5           Assignability.  This Agreement may not be assigned by the Company
without the prior written consent of each Holder.  Any Holder of one or more
Subordinated Notes may assign its rights under this Agreement and its
Subordinated Notes, in the minimum aggregate amount of $1,500,000 plus multiples
of $500,000 in excess thereof (except in the case of an assignment by a Holder
of the entire aggregate balance of its Subordinated Notes, and except in the
case of an assignment to a Holder or an Affiliate under common control of such
Holder or an Approved Fund of a Holder), (i) freely without consent to another
Holder or to an Affiliate under common control of such Holder of the assigning
Holder or to an Approved Fund with respect to the assigning Holder, and (ii)
with the prior consent of the Holder Representative and (so long as no Event of
Default then exists) the Company (which consent of the Company shall not be
unreasonably withheld or delayed) to any commercial bank, financial institution
or Fund.
 
9.6           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
9.7           Remedies; Waiver.  All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.  No failure on the part of any party to exercise or delay
in exercising any right hereunder shall be deemed a waiver thereof, nor shall
any single or partial exercise preclude any further or other exercise of such or
any other right.  Notwithstanding any other provision of this Agreement, it is
understood and agreed that remedies at law would be inadequate in the case of
any breach of the covenants contained in this Agreement.  The Company and MRC
shall be entitled to equitable relief, including the remedy of specific
performance, with respect to any breach or attempted breach of such covenants by
the other party.
 
9.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
 
-36-

--------------------------------------------------------------------------------

 
 
9.9           Amendment; Waiver.
 
(a)           This Agreement and the Subordinated Notes may be amended, and
compliance with any provision herein or therein may be omitted or waived, only
by agreement in writing signed by (i) the Company, (ii), in the case of an
amendment or waiver of this Agreement, Persons holding at least a majority of
the value of the then outstanding Subordinated Notes and Purchased Shares, (iii)
in the case of an amendment or waiver of the Subordinated Notes, the Required
Holders and (iv) so long as it is a 5% Holder, MRC.  For purposes of the
immediately preceding sentence, the value of the then outstanding Subordinated
Notes and Purchased Shares shall be determined based on the following formula:
 
V =
N + S, where
   
V =
the value of the then outstanding Subordinated Notes and Purchased Shares
N =
the principal amount of the then outstanding Subordinated Notes
S =
the product of the number of then outstanding Purchased Shares multiplied by
$7.50

 
(b)           No waiver of any provision nor consent to any exception to the
terms of this Agreement or the Subordinated Notes shall be effective unless in
writing and signed by the parties required pursuant to Section 9.9(a) and then
only to the specific purpose, extent and instance so provided.
 
9.10         Confidentiality.  MRC and the Company agree to comply with the
terms of the MRC Confidentiality Agreement.
 
 [remainder of this page intentionally left blank]
 
 
-37-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and MRC have caused this Securities Purchase
Agreement to be executed by their respective officers thereunto duly authorized
all as of the date first written above.
 

 
NATIONAL TECHNICAL SYSTEMS, INC.
       
By:
/s/ Raffy Lorentzian
 
Name:
Raffy Lorentzian
 
Title:
Senior Vice President
   
Chief Financial Officer
             
MILL ROAD CAPITAL, L.P.
       
By:
Mill Road Capital GP LLC,
   
its General Partner
             
By:
/s/ Justin C. Jacobs
 
Name:
Justin C. Jacobs
 
Title:
Managing Director
 
Address:
382 Greenwich Avenue, Suite One
   
Greenwich, Connecticut 06830


 
-38-

--------------------------------------------------------------------------------

 

Exhibit A
to
Securities Purchase Agreement


Defined Terms



"5% Holder" means a Person then holding not less than $700,000 in value of
Subordinated Notes and Purchased Shares.  For purposes of the immediately
preceding sentence, the value of the Subordinated Notes and Purchased Shares
then held by a Person shall be determined based on the following formula:
 
V =
N + S, where
   
V =
the value of the Subordinated Notes and Purchased Shares then held by such
Person
N =
the principal amount of the Subordinated Notes then held by such Person
S =
the product of the number of Purchased Shares then held by such Person
multiplied by $7.50

 
"Action or Proceeding" means any suit, action, proceeding (including any
compliance, enforcement or disciplinary proceeding), arbitration, formal or
informal inquiry, inspection, investigation or formal order of investigation of
complaint.
 
"Affiliate" has the meaning set forth in Rule 12b-2 under the Exchange Act as in
effect as on the date hereof.
 
"Agreement" has the meaning set forth in the preamble.
 
"Anti-Terrorism Laws" means, collectively, all laws, rules and regulations and
court orders, injunctions and judicial decisions of all federal, state and local
governments and governmental authorities relating to terrorism or money
laundering, including the Anti-Terrorism Order, the USA PATRIOT Act, the laws,
rules and regulations and court orders, injunctions and judicial decisions
comprising the Bank Secrecy Act and the laws, rules and regulations and court
orders, injunctions and judicial decisions administered by the U.S. Department
of Treasury Office of Foreign Assets Control.
 
"Anti-Terrorism Order" means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.
 
"Applicable Measuring Period" means the period of four (4) consecutive fiscal
quarters ending on the applicable date of determination.
 
“Approved Fund” means any Fund that is administered, managed or serviced by (a)
a Holder, (b) an Affiliate of a Holder that is under common control with such
Affiliate, or (c) an entity or an Affiliate of an entity that administers,
manages or services a Holder that is under common control with such Affiliate.
 
 
-A1-

--------------------------------------------------------------------------------

 

"Asset Sale" means the sale, transfer or other disposition by the Company or any
of the Subsidiaries of any asset (other than the sale or transfer of less than
one hundred percent (100%) of the stock or other ownership interests of any
Subsidiary of the Company) to any Person (other than to a Borrower or a
Guarantor).
 
"Base Tangible Net Worth"  initially means $25,200,000.  On January 31 of each
year (commencing January 31, 2012), Base Tangible Net Worth shall increase by
the sum of (i) an amount equal to fifty percent (50%) of Consolidated Net Income
for the fiscal year then ending (if for any fiscal year or other applicable
period Consolidated Net Income is less than $0, it shall be deemed to be $0 for
purposes of this clause (i)), plus (ii) an amount equal to seventy five percent
(75%) of gains on the permitted sale of any assets of the Company or its
Subsidiaries consisting of real estate, as determined according to GAAP.
 
"Board" means the board of directors of the Company.
 
"Borrowers" means the Persons listed on Schedule A and each other Subsidiary of
the Company, which from time to time becomes a "Borrower" under the Credit
Agreement, and "Borrower" means any one of them as the context shall dictate.
 
"Business Day" means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized by law or executive
order to close.
 
"Business Entity" means any corporation, partnership, limited liability company,
joint venture, association, partnership, business trust or other business
entity.
 
"Capital Expenditures" means, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its subsidiaries, but excluding expenditures
made in connection with the Reinvestment of Insurance Proceeds, Condemnation
Proceeds or the Net Cash Proceeds of Asset Sales.
 
"Capitalized Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) with respect to which the discounted present
value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.
 
"Capital Stock" means the Common Stock and the Preferred Stock.
 
"Closing" has the meaning set forth in Section 2.2.
 
"Closing Date" means the date on which the Closing takes place.
 
 
-A2-

--------------------------------------------------------------------------------

 

"Closing Fee" means three hundred fifty thousand dollars ($350,000).
 
"Code" means the U.S. Internal Revenue Code of 1986, as amended.
 
"Collateral" means all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with the Credit
Agreement, any instrument or agreement related thereto, or otherwise to secure
the Credit Agreement Debt.
 
"Common Stock" means the common stock, no par value per share, of the Company.
 
“Common Stock Repurchase” shall mean a purchase by the Company of its previously
issued common stock.
 
"Company" has the meaning set forth in the preamble.
 
"Company Approvals" has the meaning set forth in Section 3.5(b).
 
"Company Contractual Consents" has the meaning set forth in Section 3.5(c).
 
"Company Material Adverse Effect" means a material adverse effect on (i) the
ability of the Company to consummate any of the Transactions or to perform any
of its obligations under this Agreement or any of the other Transaction
Agreements or (ii) the businesses, assets (including licenses, franchises and
other intangible assets), liabilities, financial condition, prospects or
operating income of the Company and the Subsidiaries, taken as a whole;
provided, however that in no event shall any of the following, alone or in
combination, be deemed to constitute, nor shall any of the following be taken
into account in determining whether there has been, a Company Material Adverse
Effect: (a) a change in the market price or trading volume of Common Stock (but
not any effect, event, development or change underlying such decrease to the
extent that such effect, event, development or change would otherwise constitute
a Company Material Adverse Effect); (b) changes in conditions in the U.S. or
global economy or capital or financial markets generally, including changes in
interest or exchange rates; and (c) unless the Company or any of the
Subsidiaries are disproportionately affected, changes that are the result of
factors generally affecting the industry in which the Company and the
Subsidiaries operate; or, if the context requires, an event, occurrence or state
of affairs in which such material adverse effect has occurred or arisen.
 
"Condemnation Proceeds" shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys' fees and expenses) incurred in
connection with the collection thereof.
 
"Consolidated" (or "consolidated") means, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
(or consolidating) basis in accordance with GAAP, applied on a consistent basis.
Unless otherwise specified herein, "Consolidated" and "Consolidating" shall
refer to the Borrowers and their respective Subsidiaries, determined on a
Consolidated or Consolidating basis.
 
 
-A3-

--------------------------------------------------------------------------------

 

"Consolidated EBITDA" means for any Applicable Measuring Period, Consolidated
Net Income for such period (i) plus, without duplication and only to the extent
reflected as a charge or reduction in the statement of such Consolidated Net
Income for such period and not excluded from Consolidated Net Income pursuant to
the definition thereof, the sum of (a) Income Tax expense, (b) Consolidated
Interest Expense, (c) depreciation, depletion and amortization expense, (d) any
non-cash stock option expenses (including non-cash expenses incurred with
respect to Company’s phantom stock incentive plan), (e) non-recurring losses,
charges or expenses approved by the Credit Agreement Agent in its sole
discretion, (f) reasonable costs and expenses incurred by the Borrowers in
connection with any Permitted Acquisition, supported by documentation reasonably
satisfactory to the Credit Agreement Agent, (g) costs, fees and expenses
approved by the Credit Agreement Agent, in its sole discretion, related to the
acquisition by Company of the stock of Mechtronic Solutions, Inc. (the
“Mechtronic Acquisition”) and the acquisition by Company of the assets of
Ingenium Testing, LLC, Lab Nine, LLC and Lab Eight, Inc. (the “Ingenium
Acquisition”), supported by documentation reasonably satisfactory to the Credit
Agreement Agent, (h) the sum of (x) the amount, if any, awarded to M&A Capital,
LLC (“M&A”) in arbitration proceedings between Company and M&A (or paid to M&A
out of a settlement of such arbitration proceedings) related to a fee dispute
between Company and M&A (the “M&A Fee Dispute”), JAMS Case No. 1220041805, plus
(y) legal and other fees and expenses incurred through the Fiscal Year ending
January 31, 2012, in an amount not to exceed $1,000,000, in connection with the
M&A Fee Dispute, supported by documentation reasonably satisfactory to the
Credit Agreement Agent, and (i) costs, fees and expenses incurred through the
Fiscal Year ending January 31, 2012, in an amount not to exceed $1,000,000, in
connection with the internal investigation by Company of allegations made by the
former general counsel and director of human resources of Company, supported by
documentation reasonably satisfactory to the Credit Agreement Agent, and (ii)
minus (a) all non-cash gains and (b) extraordinary or non-recurring gains, as
determined by the Credit Agreement Agent and (c) any cash amounts funded in the
current fiscal period in respect of non-cash expenses added back to Consolidated
EBITDA in prior fiscal periods under clause (i)(d) of this definition; provided,
however, that notwithstanding the foregoing, “Consolidated EBITDA” shall be
determined on a pro forma basis for each period during which a Permitted
Acquisition shall have occurred, giving effect to such Permitted Acquisition as
if it had occurred on the first day of the relevant testing period; and provided
further that, solely for purposes of calculating Consolidated EBITDA, the
Mechtronic Acquisition and the Ingenium Acquisition shall be considered
Permitted Acquisitions (except that the costs, fees and expenses in connection
with the Mechtronic Acquisition and the Ingenium Acquisition shall be determined
under clause (g), and not clause (f), of this definition).
 
"Consolidated Effective Tangible Net Worth" means as of any date of
determination, the result of (a) the sum of (i) Company’s Consolidated total
stockholders equity plus (ii) the total gross proceeds received by Company in
cash from the issuance of the Subordinated Notes, minus (b) the sum of all
intangible assets of the Company and its Consolidated Subsidiaries and all
amounts due to the Company or its Subsidiaries from Affiliates, determined on a
Consolidated basis in accordance with GAAP.
 
"Consolidated Fixed Charge Coverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Applicable Measuring
Period minus Capital Expenditures made by the Company or any of its Subsidiaries
during the Applicable Measuring Period, excluding any Capital Expenditure
financed with borrowed money (other than "Revolving Credit Advances" or "Swing
Line Advances" (as such terms are defined in the Credit Agreement) or the
principal part of Capitalized Leases in each case incurred during the Applicable
Measuring Period minus the aggregate amount of all Distributions paid or
otherwise funded in cash during the Applicable Measuring Period and minus all
federal, state and local taxes paid by the Company or any of its Subsidiaries
during the Applicable Measuring Period to (b) Consolidated Fixed Charges for the
Applicable Measuring Period.
 
 
-A4-

--------------------------------------------------------------------------------

 

"Consolidated Fixed Charges" means, for any period, the sum, without
duplication, of (i) all cash Consolidated Interest Expense paid or payable by
the Company or any of the Subsidiaries in respect of the Applicable Measuring
Period on the Consolidated Funded Debt plus (ii) the current portion of the
Company's long term Funded Debt (on a Consolidated basis) as of the relevant
date of determination.
 
"Consolidated Funded Debt" means at any date the aggregate amount of all Funded
Debt of the Company and the Subsidiaries at such date, determined on a
Consolidated basis.
 
"Consolidated Interest Expense" means for any period total cash interest expense
(including that attributable to Capitalized Leases) of the Company and the
Subsidiaries paid or required to be paid during such period, determined on a
Consolidated basis in accordance with GAAP.
 
"Consolidated Net Income" means for any period, the net income (or loss) of a
Person and its Consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (i) the income (or
deficit) of any Person accrued prior to the date it is merged into or
consolidated with such Person or its subsidiaries, (ii) the income (or deficit)
of any Person that is not a Consolidated Subsidiary in which such Person or its
subsidiaries has an ownership interest, except to the extent that any such
income is actually received by such Person or its subsidiaries in the form of
dividends or similar distributions and (iii) the undistributed earnings of such
Person and its subsidiaries to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under the
Credit Agreement or any related instrument or agreement) or Requirement of Law
applicable to such Subsidiary.
 
"Consolidated Senior Funded Debt" means at any date the aggregate amount of all
Funded Debt of the Company and its Subsidiaries (other than the outstanding
amount of any Subordinated Debt), at such date, determined on a Consolidated
basis.
 
"Consolidated Senior Debt to Consolidated EBITDA Ratio" means as of any date of
determination the ratio of the Company's Consolidated Senior Funded Debt to the
Company's Consolidated EBITDA.
 
"Consolidated Total Debt to Consolidated EBITDA Ratio" means as of any date of
determination the ratio of the Company's Consolidated Funded Debt to the
Company's Consolidated EBITDA.
 
 
-A5-

--------------------------------------------------------------------------------

 

"Contractual Consent" applicable to a specified Person in respect of a specified
matter means any consent required to be obtained by such Person from any other
Person party to any Contractual Obligation to which such first Person is a party
or by which it is bound in order for such matter to occur or exist without
resulting in the occurrence of a default or event of default or termination, the
creation of any lien, the triggering of any material decrease in the rights of
such first Person, any material increase in the obligations of such first Person
or any other consequence materially adverse to the interests of such first
Person, under any provision of such Contractual Obligation.
 
"Contractual Obligation" means, as to any Person, any obligation arising out of
any indenture, mortgage, deed of trust, contract, agreement, insurance policy,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (including any debt security issued by such
Person).
 
"Convertible Securities" means securities or obligations that are convertible
into or exchangeable for shares of Capital Stock.
 
"Covenant Breach" means a material breach by the Company of its obligations
under ARTICLE V of this Agreement.
 
"Credit Agreement" means the Amended and Restated Credit Agreement dated as of
November 10, 2010, by and among the financial institutions from time to time
signatory thereto as Lenders, Comerica Bank, as Administrative Agent of the
Lenders, Joint Lead Arranger and Bookrunner, the Company and each of the other
entities listed on Schedule 1.4 thereof, as amended, amended and restated or
otherwise modified from time to time.
 
"Credit Agreement Agent" means the Agent under the Credit Agreement as in effect
from time to time.  In the event that there shall be no Credit Agreement or if
the Credit Agreement is not in force and effect, Credit Agreement Agent shall
mean MRC.
 
"Credit Agreement Debt" means Debt of the Company or any of the Subsidiaries
arising under the Credit Agreement or any related instrument or agreement.
 
"Credit Parties" means the Borrowers and the Guarantors, and "Credit Party"
means any one of them, as the context dictates.
 
"Debt" means as to any Person, without duplication (i) all Funded Debt of a
Person, (ii) all Guarantee Obligations of such Person, (iii) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (iv) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, (v) all recourse Debt of any partnership of which such Person is the
general partner, and (vi) any Off Balance Sheet Liabilities.
 
"Distributions" has the meaning set forth in Section 5.23.
 
 
-A6-

--------------------------------------------------------------------------------

 

"Employee Stock Incentive Plans" means the Company's: (i) 1994 Stock Option
Plan, dated April 19, 1994, (ii) 2002 Stock Option Plan, dated April 12, 2002,
and (iii) 2006 Equity Incentive Plan, dated August 1, 2006.
 
"Employee Stock Options" means any stock options granted pursuant to any
Employee Stock Incentive Plan.
 
"Environmental Claim" means any notice indicating potential liability (including
potential liability for remediation costs, natural resources damages, property
damages, personal injuries, fines or penalties) or information request from a
Governmental Authority arising under any Environmental Law, and including but
not limited to, any notice alleging potential liability arising out of, based on
or resulting from: (i) the release of, or exposure to, any Material of
Environmental Concern at any location or (ii) circumstances forming the basis of
any violation or alleged violation of any Environmental Law or permit.
 
"Environmental Laws" means any and all applicable federal, state, local and
foreign statutes, regulations and ordinances relating to the protection of
public health, safety or the environment.
 
"Environmental Permits" means all licenses, permits, certificates, franchises,
ordinances, registrations, qualifications, or other rights, privileges,
applications and authorizations relating to Environmental Laws filed with,
granted or issued by, or entered by any Governmental Authority that are required
for the conduct of the business of the Company and the Subsidiaries as currently
being conducted, each as amended through the date hereof.
 
"Equity Interests" means (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents of corporate stock (however
designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor act or code and the regulations in effect from time to time
thereunder.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
which is under common control with Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and would be treated as a
single employer under Section 414 of the Code.
 
"Evaluation Date" has the meaning set forth in Section 3.7.
 
"Event of Default" has the meaning set forth in the Subordinated Note.
 
 
-A7-

--------------------------------------------------------------------------------

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
"Excluded Subsidiaries" means National Quality Assurance Inc., and its
subsidiaries, and "Excluded Subsidiary" means any one of them as the context
dictates.
 
“Exempt Securities” means (i) the following shares of Common Stock and (ii)
shares of Common Stock deemed issued pursuant to the following Options and
Convertible Securities: (a) shares of Common Stock, Options or Convertible
Securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock; (b) shares of Common Stock, Options or
Convertible Securities issued to directors, officers, employees or consultants
of the Corporation pursuant to written compensation plans in effect as of the
date hereof and disclosed in writing to MRC; (c) shares of Common Stock, Options
or Convertible Securities issued to directors, officers, employees or
consultants of the Corporation pursuant to compensation plans approved after the
date hereof by a majority of the members of the Board who are not employees of
the Corporation (“non-employee directors”) or by a majority of the members of a
committee of non-employee directors; provided that during any consecutive twelve
(12) month period, shares of Common Stock, Options and Convertible Securities
issued pursuant to this clause “(c),” together with all other shares of Common
Stock, Options and Convertible Securities previously issued pursuant to this
clause “(c)” during such twelve (12) month period, shall not exceed two percent
(2%) of the shares of Common Stock issued and outstanding as of the date of
issue (treating as issued and outstanding for purposes of this calculation, the
Warrant Shares and shares of Common Stock issuable upon exercise of Options or
conversion or exchange of Convertible Securities then exercisable, convertible
or exchangeable, as the case may be, and outstanding); (e) shares of Common
Stock, Options or Convertible Securities issued pursuant to acquisitions or
strategic transactions, including licensing transactions, with an operating
company and in which the Company receives benefits in addition to the investment
of funds; provided that such transactions shall not include any transaction in
which the Company is issuing securities primarily for purposes of raising
capital; and provided further that during any consecutive twelve (12) month
period, shares of Common Stock, Options and Convertible Securities issued
pursuant to this clause “(e),” together with all other shares of Common Stock,
Options and Convertible Securities previously issued pursuant to this clause
“(e)” during such twelve (12) month period, shall not exceed twenty percent
(20%) of the shares of Common Stock issued and outstanding as of the date of
issue (treating as issued and outstanding for purposes of this calculation, the
Warrant Shares and shares of Common Stock issuable upon exercise of Options or
conversion or exchange of Convertible Securities then exercisable, convertible
or exchangeable, as the case may be, and outstanding); (f) shares of Common
Stock or Convertible Securities actually issued upon the exercise of Options or
shares of Common Stock actually issued upon the conversion or exchange of
Convertible Securities, in each case provided such issuance is pursuant to the
terms of such Option or Convertible Security; (f) shares of Common Stock,
Options or Convertible Securities issued in connection with an underwritten
offering of such securities; and (g) shares of Common Stock issued pursuant to
the terms hereof.
 
"Financial Statements" has the meaning set forth in Section 3.6(b).
 
 
-A8-

--------------------------------------------------------------------------------

 

"Fiscal Year" means the twelve-month period ending on each January 31, or such
other fiscal year as the Company may from time to time adopt in accordance with
this Agreement.
 
"FINRA" means the Financial Industry Regulatory Authority.
 
“Fund” means any Person (other than a natural person) and any other special
purpose investment vehicle, securitization vehicle, money market account,
investment account or other account that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans, subordinated
loans, similar extensions of credit or any of the foregoing, whether or not in
combination with warrants or other equity securities.
 
"Funded Debt" of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services as of such date (other than operating leases and trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices) or which is evidenced by a note, bond, debenture or similar
instrument, (ii) the principal component of all obligations of such Person under
Capitalized Leases, (iii) all reimbursement obligations (actual, contingent or
otherwise) of such Person in respect of letters of credit, bankers acceptances
or similar obligations issued or created for the account of such Person, (iv)
all liabilities of the type described in clauses (i), (ii) and (iii) above that
are secured by any Liens on any property owned by such Person as of such date
even though such Person has not assumed or otherwise become liable for the
payment thereof, the amount of which is determined in accordance with GAAP;
provided that so long as such Person is not personally liable for any such
liability, the amount of such liability shall be deemed to be the lesser of the
fair market value at such date of the property subject to the Lien securing such
liability and the amount of the liability secured, and (v) all Guarantee
Obligations in respect of any liability which constitutes Funded Debt; provided,
further that Funded Debt shall not include any indebtedness under any Hedging
Transaction prior to the occurrence of a termination event with respect thereto.
 
"GAAP" has the meaning set forth in Section 3.6(b).
 
"Governmental Authority" means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local, foreign or
supranational.
 
"Guarantee Obligation" means as to any Person (the "guaranteeing person") any
obligation of the guaranteeing person in respect of any obligation of another
Person (the "primary obligor") (including, without limitation, any bank under
any letter of credit), the creation of which was induced by a reimbursement
agreement, guaranty agreement, keepwell agreement, purchase agreement,
counterindemnity or similar obligation issued by the guaranteeing person, in
either case guaranteeing or in effect guaranteeing any Debt, leases, dividends
or other obligations (the "primary obligations") of the primary obligor in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person's maximum reasonably anticipated liability in
respect thereof as determined by the applicable Person in good faith.
 
 
-A9-

--------------------------------------------------------------------------------

 

"Guarantors" means the subsidiaries of the Borrowers which have guaranteed the
Credit Agreement Debt, and "Guarantor" means any of them as the context
dictates.
 
"Hedging Transaction" means an interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction or floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).
 
“Holder” or “Holders” shall mean MRC (so long as it holds one or more
Subordinated Notes) and any other holder or holders from time to time of one or
more Subordinated Notes.
 
“Holder Representative” means MRC and any successor Holder Representative
pursuant to Section 8.9.
 
“Holder Representative-Related Persons” means MRC and any successor Holder
Representative pursuant to Section 8.9, together with their respective
affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and affiliates.
 
"Income Tax" means for any period the aggregate amount of Taxes based on income
or profits for such period with respect to the operations of the Borrowers and
their respective Subsidiaries (including, without limitation, all corporate
franchise, capital stock, net worth and value-added Taxes assessed by state and
local governments) determined in accordance with GAAP on a Consolidated basis
(to the extent such income and profits were included in computing Consolidated
Net Income).
 
"Indemnification Agreement" means the agreement between the Company and the MRC
Designee, initially Justin Jacobs, in the form of Exhibit D attached to this
Agreement.
 
"Insurance Proceeds" means the cash proceeds received by any Credit Party from
any insurer in respect of any damage or destruction of any property or asset net
of reasonable fees and expenses (including without limitation attorneys fees and
expenses) incurred solely in connection with the recovery thereof.
 
 
-A10-

--------------------------------------------------------------------------------

 

"Insolvent" means, with respect to any Person (i) the present fair saleable
value of such Person's assets is less than the amount required to pay such
Person's total Debt, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
"Intellectual Property" has the meaning set forth in Section 3.10.
 
"Knowledge of the Company" means to the actual knowledge of any of the executive
officers or general counsel of the Company.  Any such individual will be deemed
to have actual knowledge of a particular fact, circumstance, event or other
matter if (i) such fact, circumstance, event or other matter is reflected in one
or more documents (whether written or electronic, including e-mails sent to or
by such individual) in, or that have been in, such individual's possession,
including personal files of such individual, (ii) such fact, circumstance, event
or other matter is reflected in one or more documents (whether written or
electronic) contained in books and records of such party (in the case of
knowledge of a party that is not an individual) that would reasonably be
expected to be reviewed by an individual who has the duties and responsibilities
of such individual in the customary performance of such duties and
responsibilities or (iii) such knowledge could be obtained from reasonable
inquiry of the persons employed by such party charged with administrative or
operational responsibility for such matters for such party.
 
"Liens" means any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any shareholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.
 
"Materials of Environmental Concern" means any hazardous material, petroleum and
its by-products and any and all other substances or constituents that they are
regulated by, listed under or form the basis of liability under, any
Environmental Law.
 
"MRC Confidentiality Agreement" means the confidentiality agreement dated as of
September 14, 2010, between the Company and MRC.
 
"MRC" has the meaning set forth in the preamble.
 
"MRC Designee" has the meaning set forth in Section 6.1.
 
 
-A11-

--------------------------------------------------------------------------------

 

"Multiemployer Plan" means a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
 
"Net Cash Proceeds" means the aggregate cash payments received by the Company or
any of the Subsidiaries from any Asset Sale, the issuance of Equity Interests or
the issuance of Subordinated Debt, as the case may be, net of the ordinary and
customary direct costs incurred in connection with such sale or issuance, as the
case may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges, and net of property Taxes, transfer
Taxes and any other Taxes paid or payable by such Person in respect of any sale
or issuance.
 
"New Securities" means, collectively, (i) equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities and (ii) any debt securities of the Company, excluding capital
leases, which carry an interest rate in excess of ten percent (10%) per annum.
 
"Obligations" means, collectively, all of the Company’s liabilities and
obligations under the Subordinated Notes.
 
"Off Balance Sheet Liabilities" of a Person means (i) any repurchase obligation
or liability of such Person with respect to accounts or notes receivables sold
by such Person, (ii) any liability under any sale and leaseback transaction
which is not a Capitalized Lease, (iii) any liability under any so-called
"synthetic lease" transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in clauses (i), (ii) and
(iii) above, but which does not constitute a liability on the balance sheets of
such Person.
 
"Offer Notice" has the meaning set forth in Section 6.2.
 
"Options" means rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.
 
"Organizational Document" means, with respect to the Company or any Subsidiary,
any certificate or articles of incorporation, memorandum of association,
by-laws, partnership agreement, limited liability agreement, operating
agreement, trust agreement or other agreement, instrument or document governing
the affairs of the Company or such Subsidiary.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
"Pension Plan" means any plan established and maintained by the Company or any
of its ERISA Affiliates, or contributed to by the Company or any of its ERISA
Affiliates, which is qualified under Section 401(a) of the Code and subject to
the minimum funding standards of Section 412 of the Code.
 
"Permitted Acquisition" means any acquisition by any Borrower or any Guarantor
of all or substantially all of the assets of another Person, or of a division or
line of business of another Person, or any Equity Interests of another Person
which satisfies and/or is conducted in accordance with the following
requirements:
 
 
-A12-

--------------------------------------------------------------------------------

 

(a)           Such acquisition is of a business or Person engaged in a line of
business which is compatible with, or complementary to, the business of such
Borrower or such Guarantor;
 
(b)           If such acquisition is structured as an acquisition of the Equity
Interests of any Person, then the Person so acquired shall (X) become a
wholly-owned direct Subsidiary of a Credit Party, or (Y) be merged with and into
such Credit Party (and, if the Credit Party is a Borrower, such Borrower being
the surviving entity), and in either case, provided that the Credit Parties
comply with all applicable provisions of the Credit Agreement regarding the
conduct of their respective businesses, the joinder of newly acquired
Subsidiaries and pledges of Collateral;
 
(c)           If such acquisition is structured as the acquisition of assets,
such assets shall be acquired directly by a Borrower or a Guarantor (subject to
compliance with all applicable provisions of the Credit Agreement regarding the
conduct of the Credit Parties' respective businesses, joinder of newly acquired
Subsidiaries and pledges of Collateral);
 
(d)           If the total acquisition consideration for such acquisition
(computed in the manner set forth in clause (i) of this definition, exceeds
$3,000,000, the Company shall have delivered to the Credit Agreement Agent less
than ten (10) (or such shorter period of time agreed to by the Credit Agreement
Agent) nor more than ninety (90) days prior to the date of such acquisition,
notice of such acquisition together with Pro Forma Projected Financial
Information, copies of all material documents relating to such acquisition
(including the acquisition agreement and any related document), and historical
financial information (including income statements, balance sheets and cash
flows) covering at least three (3) complete Fiscal Years of the acquisition
target, if available, prior to the effective date of the acquisition or the
entire credit history of the acquisition target, whichever period is shorter, in
each case in form and substance reasonably satisfactory to the Credit Agreement
Agent;
 
(e)           Both immediately before and after the consummation of such
acquisition and after giving effect to the Pro Forma Projected Financial
Information (if applicable), no "Default" or "Event of Default" under the Credit
Agreement shall have occurred and be continuing;
 
(f)           The board of directors (or other Person(s) exercising similar
functions) of the seller of the assets or issuer of the Equity Interests being
acquired shall not have disapproved such transaction or recommended that such
transaction be disapproved;
 
(g)           All governmental, quasi-governmental, agency, regulatory or
similar licenses, authorizations, exemptions, qualifications, consents and
approvals necessary under any laws applicable to such Borrower or such Guarantor
making the acquisition, or the acquisition target (if applicable) for or in
connection with the proposed acquisition and all necessary non-governmental and
other third-party approvals which, in each case, are material to such
acquisition shall have been obtained, and all necessary or appropriate
declarations, registrations or other filings with any court, governmental or
regulatory authority, securities exchange or any other Person, which in each
case, are material to the consummation of such acquisition or to the acquisition
target, if applicable, have been made, and evidence thereof reasonably
satisfactory in form and substance to the Credit Agreement Agent shall have been
delivered, or caused to have been delivered, by such Borrower to the Credit
Agreement Agent;
 
 
-A13-

--------------------------------------------------------------------------------

 

(h)           There shall be no actions, suits or proceedings pending or, to the
knowledge of any Credit Party threatened against or affecting the acquisition
target in any court or before or by any governmental department, agency or
instrumentality, which could reasonably be expected to be decided adversely to
the acquisition target and which, if decided adversely, could reasonably be
expected to have a Company Material Adverse Effect or would materially adversely
affect the ability of the acquisition target to enter into or perform its
obligations in connection with the proposed acquisition, nor shall there be any
actions, suits, or proceedings pending, or to the knowledge of any Credit Party
threatened against the Credit Party that is making the acquisition which would
materially adversely affect the ability of such Credit Party to enter into or
perform its obligations in connection with the proposed acquisition; and
 
(i)           Unless otherwise approved by each Lender under the Credit
Agreement (or, if the Credit Agreement shall no longer be in effect, each 5%
Holder), the purchase price of such proposed new acquisition, computed on the
basis of total acquisition consideration paid or incurred, or required to be
paid or incurred, with respect thereto, including the amount of Debt assumed or
to which such assets, businesses or business or Equity Interests, or any Person
so acquired is subject and including any portion of the purchase price allocated
to any non-compete agreements, (X) is less than or equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000) and (Y) when added to the purchase price
for each other acquisition consummated hereunder as a Permitted Acquisition
during the term of the Credit Agreement (not including acquisitions specifically
consented to which fall outside the terms of this definition), does not exceed
Twenty Five Million Dollars ($25,000,000).
 
"Permitted Liens" means any and all of the following:
 
(a) Liens for Taxes not yet due and payable or Liens for Taxes being contested
in good faith and by appropriate proceedings for which adequate reserves have
been established in accordance with GAAP;
 
(b) Liens imposed by law which were incurred in the ordinary course of the
Company's business, such as carriers', warehousemen's and mechanics' liens,
statutory landlords' liens, and other similar Liens arising in the ordinary
course of the Company's business, and which (i) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (ii) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien;
 
(c) (i) Liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) Liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations (not otherwise permitted under
subsection (g) of this definition), bids, leases, fee and expense arrangements
with trustees and fiscal agents, trade contracts, surety and appeal bonds,
performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;
 
 
-A14-

--------------------------------------------------------------------------------

 

(d) any attachment or judgment lien that remains unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period ending on the earlier of (i) thirty
(30) consecutive days from the date of its attachment or entry (as applicable)
or (ii) the commencement of enforcement steps with respect thereto, other than
the filing of notice thereof in the public record;
 
(e) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;
 
(f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP;
 
(g) continuations of Liens that are permitted under subsections (a)-(f) hereof,
provided such continuations do not violate the specific time periods set forth
in subsections (b) and (d) and provided further that such Liens do not extend to
any additional property or assets of Company or any of its Subsidiaries or
secure any additional obligations of Company or any of its Subsidiaries; and
 
(h) Liens incurred in connection with Debt that is excepted from the types of
Debt that neither the Company nor the Subsidiaries may have under Section 5.23.
 
"Person" means any individual, Business Entity, unincorporated association or
Governmental Authority.
 
"Preferred Stock" means the preferred stock, no par value per share, of the
Company.
 
"Pro Forma Projected Financial Information" shall mean, as to any proposed
acquisition, a statement executed by the Company (supported by reasonable
detail) setting forth the total consideration to be paid or incurred in
connection with the proposed acquisition, and pro forma combined projected
financial information for Company and the Subsidiaries and the acquisition
target (if applicable), consisting of projected balance sheets as of the
proposed effective date of the acquisition and as of the end of at least the
next succeeding three (3) Fiscal Years following the acquisition and projected
statements of income and cash flows for each of those years, including
sufficient detail to permit calculation of the ratios described in Section 5.20
hereof, as projected as of the effective date of the acquisition and as of the
ends of those Fiscal Years and accompanied by (i) a statement setting forth a
calculation of the ratio so described, (ii) a statement in reasonable detail
specifying all material assumptions underlying the projections and (iii) such
other information as the Credit Agreement Agent shall reasonably request.
 
 
-A15-

--------------------------------------------------------------------------------

 

"Purchased Shares" means 933,333 shares of Common Stock purchased pursuant to
Section 2.1.
 
"Purchase Price" has the meaning set forth in Section 2.1.
 
"Registration Rights Agreement" means the Registration Rights Agreement in
substantially the form of Exhibit C hereto.
 
"Reimbursable Expenses" has the meaning set forth in Section 6.4.
 
"Reinvestment" means, with respect to any Net Cash Proceeds from Asset Sales,
Insurance Proceeds or Condemnation Proceeds received by any Person, the
application of such monies to (i) repair, improve or replace any tangible
personal (excluding Inventory) or real property of the Credit Parties or any
intellectual property reasonably necessary in order to use or benefit from any
property or (ii) acquire any such property (excluding Inventory) to be used in
the business of such Person.
 
“Required Holders” means, as of the date of determination, for so long as any of
the Subordinated Notes remain outstanding, Holders holding Subordinated Notes
representing at least a majority of the aggregate outstanding principal amount
of all Subordinated Notes then outstanding, acting or voting together as a
single class.
 
"Requirement of Law" means any judgment, order (whether temporary, preliminary
or permanent), writ, injunction, decree, statute, rule, regulation, notice, law
or ordinance and shall also include any regulations of any applicable self
regulatory organizations including FINRA.
 
"Responsible Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, treasurer, president or controller of such
Person, or with respect to compliance with financial covenants, the chief
financial officer or the treasurer of such Person, or any other officer of such
Person having substantially the same authority and responsibility.
 
"Restricted Payments" has the meaning set forth in Section 5.11.
 
"Restricted Stock" means any shares of Common Stock issued (i) in the form of a
Restricted Stock Award or (ii) upon the exercise of RSUs.
 
"Restricted Stock Award" means any award granted under an Employee Stock
Incentive Plan consisting of a direct issuance of restricted stock.
 
 
-A16-

--------------------------------------------------------------------------------

 

"Revolving Credit Advance" means a borrowing pursuant to the Credit Agreement
made by the Revolving Credit Lenders thereunder.
 
"Rights" has the meaning set forth in the Rights Agreement.
 
"Rights Agreement" means the Shareholder Rights Agreement, dated as of September
21, 2010, by and between the Company and Computershare Trust Company, N.A., as
such agreement may be amended or replaced from time to time.
 
"RSU" means a unit representing a right to purchase Restricted Stock that is
subject to an RSU Award.
 
"RSU Award" means an award granted under an Employee Stock Incentive Plan in the
form of RSUs.
 
"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
 
"Sanctioned Country" means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/
 
programs/ or as otherwise published from time to time.
 
"Sanctioned Person" means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
"SEC" means the U.S. Securities and Exchange Commission.
 
"SEC Reports" has the meaning set forth in Section 3.6(a).
 
"Securities " means, collectively, the Subordinated Notes, the Purchased Shares
and the Warrants.
 
"Securities Act" means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Senior Lender” means Comerica Bank or its successor or assigns under the Senior
Debt Documents.
 
"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
 
-A17-

--------------------------------------------------------------------------------

 

"Stock Purchase Rights" has the meaning set forth in Section 3.2(c).
 
"Subordinated Debt" means the Debt evidenced by the Subordinated Notes and any
other unsecured Funded Debt of any Credit Party and other obligations under the
Subordinated Debt Documents and any other Funded Debt of any Credit Party that
has been subordinated in right of payment and priority to the Credit Agreement
Debt.
 
"Subordinated Debt Documents" means this Agreement, the Subordinated Notes and
any other documents evidencing any Subordinated Debt, in each case, as the same
may be amended, modified, supplemented or otherwise modified from time to time.
 
“Subordinated Notes" means, collectively, the 5-Year 15.0% Subordinated Note
due, subject to the terms therein, June 27, 2016, issued by the Company to MRC
pursuant to this Agreement in substantially the form of Exhibit B hereto, in the
principal amount of $7,000,000, and all Subordinated Notes subsequently issued
pursuant to the terms hereof.
 
"Subsidiary" means any Business Entity of which the Company (either alone or
through or together with one or more other Subsidiaries) (i) owns, directly or
indirectly, more than 50% of the Equity Interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such Business Entity, (ii) is a general partner, managing
member, trustee or other Person performing similar functions or (iii) has
control (as defined in Rule 405 under the Securities Act).
 
"Swing Line Advance" shall mean a borrowing pursuant to the Credit Agreement
made by the Swing Line Lender thereunder.
 
"Tax Return" means any return, report or similar statement (including any
schedules attached thereto) required to be filed with respect to any Tax,
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.
 
"Tax" or "Taxes" means any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including, but not limited to, any tax imposed
under Subtitle A of the Code and any net income, alternative or add-on minimum
tax, gross income, gross receipts, sale, bulk sales, use, real property,
personal property, ad valorem, value added, transfer, franchise, profits,
license, withholding tax on amounts paid, withholding, payroll, employment,
excise severance, stamp, capital stock, occupation, property, environmental or
windfall profits tax, premium, custom, duty or other tax or assessment),
together with any interest, penalty, addition to tax or additional amount
thereto, imposed by any Governmental Authority.
 
"Taxing Authority" means any Governmental Authority (domestic or foreign)
responsible for the imposition or collection of any Tax.
 
"Transactions" means the sale and issuance of the Securities to MRC, including
the issuance of the Warrant Shares upon exercise of the Warrants, the execution
and delivery of the Transaction Agreements and the consummation by the Company
of the transactions contemplated therein.
 
 
-A18-

--------------------------------------------------------------------------------

 

"Transaction Agreements" means this Agreement, the Subordinated Notes, the
Registration Rights Agreement and the certificates delivered pursuant to Exhibit
F.
 
"Warrants" means, collectively, the common stock purchase warrant delivered to
MRC at the Closing in accordance with Section 2.1, which common stock purchase
warrant will be exercisable beginning on the 181st day after the Closing Date,
have an exercise price of $0.75 per share and have a term of seven years, in the
form of Exhibit E attached to this Agreement, and all warrants subsequently
issued pursuant to the terms of such initial warrant
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.
 
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
 
-A19-

--------------------------------------------------------------------------------

 

Exhibit B
to
Securities Purchase Agreement


Form of 5-Year 15.0% Subordinated Notes
 
Filed as Exhibit 10.1 of this report.
 
 
-B1-

--------------------------------------------------------------------------------

 

Exhibit C
to
Securities Purchase Agreement


Form of Registration Rights Agreement
 
Filed as Exhibit 10.3 of this report.
 
 
-C1-

--------------------------------------------------------------------------------

 

Exhibit D
to
Securities Purchase Agreement


Form of Indemnification Agreement


 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
June __, 2011 between NATIONAL TECHNICAL SYSTEMS, INC., a California corporation
(the “Company”), and JUSTIN JACOBS (“Indemnitee”).
 
WITNESSETH THAT:
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The By-laws of
the Company require indemnification of the officers and directors of the
Company.  Indemnitee may also be entitled to indemnification pursuant to the
Corporations Code of the State of California (“CCC”).  The By-laws and the CCC
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
 
-D1-

--------------------------------------------------------------------------------

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified; and
 
WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by MILL ROAD CAPITAL, L.P. (together with its affiliates, “Mill Road”)
which Indemnitee and Mill Road intend to be secondary to the primary obligation
of the Company to indemnify Indemnitee as provided herein, with the Company’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board.
 
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director from and after the date hereof, the parties hereto agree as follows:
 
1.             Indemnity of Indemnitee.  The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by law, as
such may be amended from time to time.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
(a)           Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(a) if, by reason of his Corporate Status (as hereinafter
defined), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company.  Pursuant to this Section 1(a), Indemnitee
shall be indemnified against all Expenses (as hereinafter defined), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him, or on his behalf, in connection with such Proceeding or any claim, issue
or matter therein, if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.
 
(b)           Proceedings by or in the Right of the Company.  Indemnitee shall
be entitled to the rights of indemnification provided in this Section 1(b) if,
by reason of his Corporate Status, the Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company.  Pursuant to this Section 1(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made (i) in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the court in which the Proceeding is or was pending shall
determine that such indemnification may be made; (ii) of amounts paid in
settling or otherwise disposing of a pending action without court approval; and
(iii) of Expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.
 

 
-D2-

--------------------------------------------------------------------------------

 

(c)           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.  If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter.  For purposes of this Section 1(c) and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
(d)           Indemnification of Mill Road.  If Mill Road is, or is threatened
to be made, a party to or a participant in any Proceeding relating to or arising
by reason of Mill Road's position as a stockholder of, or lender to, the
Company, or Mill Road's appointment of or affiliation with Indemnitee or any
other director, including without limitation any alleged misappropriation of a
Company asset or corporate opportunity, any claim of misappropriation or
infringement of intellectual property relating to the Company, any alleged false
or misleading statement or omission made by the Company (or on its behalf) or
its employees or agents, or any allegation of inappropriate control or influence
over the Company or its Board members, officers, equity holders or debt holders,
then Mill Road will be entitled to indemnification hereunder for Expenses to the
same extent as Indemnitee, and the terms of this Agreement as they relate to
procedures for indemnification of Indemnitee and advancement of Expenses shall
apply to any such indemnification of Mill Road.
 
The rights provided to Mill Road under this Section 1(d) shall be suspended
during any period during which Mill Road does not have a representative on the
Company’s Board; provided, however, that in the event of any such suspension,
Mill Road’s rights to indemnification will not be suspended with respect to any
Proceeding based in whole or in part on facts and circumstances occurring at any
time prior to such suspension regardless of whether the Proceeding arises before
or after such suspension. The Company and Indemnitee agree that Mill Road is an
express third party beneficiary of the terms of this Section 1(d).
 
2.             Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
to the extent permitted by applicable law, the Company shall and hereby does
indemnify and hold harmless Indemnitee against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or on his behalf if, by reason of his Corporate Status, he is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Company), including, without limitation,
all liability arising out of the negligence or active or passive wrongdoing of
Indemnitee.  The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Sections 6 and 7 hereof) to be
unlawful.
 
 
-D3-

--------------------------------------------------------------------------------

 

3.             Contribution.
 
(a)           Whether or not the indemnification provided in Sections 1 and 2
hereof is available, in respect of any threatened, pending or completed action,
suit or proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Company shall pay,
in the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee.  The Company shall not enter into any settlement
of any action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.
 
(b)           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), on the one hand, and Indemnitee, on
the other hand, from the transaction or events from which such action, suit or
proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the transaction or events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered.  The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 
(c)           The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.
 
(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
 
-D4-

--------------------------------------------------------------------------------

 

4.             Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party, he
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.
 
5.             Advancement of Expenses.  Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such
Proceeding.  Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses.  Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free.
 
6.             Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the CCC and
public policy of the State of California.  Accordingly, the parties agree that
the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:
 
(a)           To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.  Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Company, or to provide
such a request in a timely fashion, shall not relieve the Company of any
liability that it may have to Indemnitee unless, and to the extent that, such
failure actually and materially prejudices the interests of the Company.
 
(b)           Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board: (i) by
a majority vote of a quorum consisting of disinterested directors, (ii) if such
a quorum of directors is not obtainable, by independent legal counsel in a
written opinion to the Board, a copy of which shall be delivered to the
Indemnitee, (iii) by the shareholders of the Company, with the shares owned by
the person to be indemnified not being entitled to vote thereon, or (iv) by the
court in which the proceeding is or was pending upon application by the Company
or the Indemnitee.  For purposes hereof, disinterested directors are those
members of the Board who are not parties to the action, suit or proceeding in
respect of which indemnification is sought by Indemnitee.
 

 
-D5-

--------------------------------------------------------------------------------

 

(c)           If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be selected as provided in this Section 6(c).  The Independent
Counsel shall be selected by the Board.  Indemnitee may, within 10 days after
such written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 6(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Indemnitee to
the Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof.  The Company shall pay any and all reasonable fees
and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.
 
(d)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing
evidence.  Neither the failure of the Company (including by its directors or
independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
 
(e)           Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise  in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.  Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
 
 
-D6-

--------------------------------------------------------------------------------

 

(f)           If the person, persons or entity empowered or selected under
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(g) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat.
 
(g)           Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.
 
 
-D7-

--------------------------------------------------------------------------------

 

(h)           The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.
 
(i)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
7.             Remedies of Indemnitee.
 
(a)           In the event that (i) a determination is made pursuant to Section
6 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 5 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section 6(b) of this Agreement within 90
days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within ten
(10) days after receipt by the Company of a written request therefor or (v)
payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in a court of
competent jurisdiction, of Indemnitee’s entitlement to such
indemnification.  Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 7(a).  The
Company shall not oppose Indemnitee’s right to seek any such adjudication.
 
(b)           In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).
 
(c)           If a determination shall have been made pursuant to Section 6(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 7, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
 
 
-D8-

--------------------------------------------------------------------------------

 

(d)           In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 13 of this Agreement) actually and reasonably
incurred by him in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.
 
(e)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.  The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors' and officers' liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.
 
(f)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
 
8.             Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.
 
(a)           The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Certificate of Incorporation, the By-laws,
any agreement, a vote of stockholders, a resolution of directors of the Company,
or otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.  To the extent
that a change in the CCC, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under  the Certificate
of Incorporation, By-laws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has directors' and officers' liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
 
-D9-

--------------------------------------------------------------------------------

 

(c)           The Company hereby acknowledges that Indemnitee has certain rights
to indemnification, advancement of expenses and/or insurance provided by Mill
Road and certain of its affiliates (collectively, the “Fund Indemnitors”).  The
Company hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Fund Indemnitors
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), (ii) that it shall be
required to advance the full amount of expenses incurred by Indemnitee and shall
be liable for the full amount of all Expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement and the Certificate of Incorporation or Bylaws of
the Company (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and,
(iii)  that it irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect
thereof.  The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.  The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 8(c).
 
(d)           Except as provided in paragraph (c) above, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (other than against
the Fund Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
 
(e)           Except as provided in paragraph (c) above, the Company shall not
be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.
 
(f)           Except as provided in paragraph (c) above, the Company's
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee or
agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise.
 

 
-D10-

--------------------------------------------------------------------------------

 

9.           Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:
 
(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision, provided, that the foregoing shall not affect the rights of
Indemnitee or the Fund Indemnitors set forth in Section 8(c) above; or
 
(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
 
(c)           in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.
 
10.           Duration of Agreement.  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of his Corporate Status,
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives.
 
11.           Security.  To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral.  Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.
 
12.           Enforcement.
 
(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
 
 
-D11-

--------------------------------------------------------------------------------

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
 
(c)           The Company shall not seek from a court, or agree to, a "bar
order" which would have the effect of prohibiting or limiting the Indemnitee's
rights to receive advancement of expenses under this Agreement.
 
13.           Definitions.  For purposes of this Agreement:
 
(a)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company.
 
(b)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(c)           “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the Company
as a director, officer, employee, agent or fiduciary.
 
(d)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding [and any
federal, state, local or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement], including
without limitation the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
 
(e)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  The Company agrees to pay the reasonable fees of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 

 
-D12-

--------------------------------------------------------------------------------

 

(f)           “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of his or her
Corporate Status, by reason of any action taken by him or of any inaction on his
part while acting in his or her Corporate Status; in each case whether or not he
is acting or serving in any such capacity at the time any liability or expense
is incurred for which indemnification can be provided under this Agreement;
including one pending on or before the date of this Agreement, but excluding one
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
his rights under this Agreement.
 
14.           Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.  Further, the invalidity or unenforceability of any provision hereof
as to either Indemnitee or Mill Road shall in no way affect the validity or
enforceability of any provision hereof as to the other.  Without limiting the
generality of the foregoing, this Agreement is intended to confer upon
Indemnitee and Mill Road indemnification rights to the fullest extent permitted
by applicable laws.  In the event any provision hereof conflicts with any
applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
 
15.           Modification and Waiver.  No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
16.           Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder.  The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.
 
17.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent:
 
 
-D13-

--------------------------------------------------------------------------------

 
 
To Indemnitee at the address set forth below Indemnitee signature hereto.
 
To the Company at:
 
National Technical Systems, Inc.
24007 Ventura Boulevard, Suite 200
Calabasas, California 91302
Attention:  William McGinnis
Facsimile:  (818) 591-0899
Email: bill.mcginnis@ntscorp.com
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
18.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
19.           Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
20.           Governing Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in a court of competent
jurisdiction located in the State of California, and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the state and federal
courts of the State of California for purposes of any action or proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action or proceeding in a court located in
the State of California, and (iv) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in any court of competent
jurisdiction in the State of California has been brought in an improper or
inconvenient forum.
 
SIGNATURE PAGE TO FOLLOW
 
 
-D14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 

 
NATIONAL TECHNICAL SYSTEMS, INC.
         
By:
     
Name:
     
Title:
                   
JUSTIN JACOBS
         
 
         
Address:
     
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit E
to
Securities Purchase Agreement


Form of Common Stock Purchase Warrant
 
Filed as Exhibit 4.1 of this report.

 
-E1-

--------------------------------------------------------------------------------

 

Exhibit F
to
Securities Purchase Agreement


List of Closing Deliveries


1.           A certificate of good standing for the Company issued by the
Secretary of State of the State of California as of a date that is not more than
three (3) Business Days prior to the Closing Date.  The Company shall have
delivered to MRC a certified copy of the Articles of Incorporation as certified
by the Secretary of State of the State of California within three (3) Business
Days before the Closing Date.


2.           A certificate of the Secretary or Assistant Secretary of the
Company, dated the Closing Date, as to (i) the Articles of Incorporation of the
Company; (ii) the by-laws of the Company; (iii) the resolutions of the Board
authorizing the transactions contemplated hereby and the execution and delivery
of the Agreement and the Registration Rights Agreement.


3.           A certificate evidencing the legal existence and good standing of
the Company and each of the United States Subsidiaries in each such entity's
jurisdiction of formation issued by the Secretary of State (or equivalent) of
such jurisdiction of formation as of a date within three (3) Business Days
before the Closing Date.


4.           All Company Approvals and Company Contractual Consents.

 
-F1-

--------------------------------------------------------------------------------

 

Exhibit G
to
Securities Purchase Agreement


Form of Legal Opinion


The legal opinion of Sheppard Mullin Richter & Hampton LLP, counsel to the
Company, shall be substantially to the effect set forth below:
 
1.
The Company is a corporation validly existing and in good standing under the
laws of the State of California and has the corporate power to own its
properties and to conduct its business as, to our knowledge, it is currently
conducted.

 
2.
The Company has the corporate power to enter into and perform its obligations
under each of the Financing Agreements.

 
3.
Each of the Financing Agreements has been duly authorized by all necessary
corporate action on the part of the Company.

 
4.
Each of the Financing Agreements has been duly executed and delivered by the
Company.

 
5.
Each of the Financing Agreements constitutes the valid and binding obligation of
the Company, enforceable against it in accordance with its terms.

 
6.
The execution and delivery of each of the Financing Agreements by the Company
and the performance of its obligations thereunder do not (a) violate the
Articles of Incorporation or Bylaws of the Company (b)  violate any California
state or United States federal statute, rule or regulation that we have, in the
exercise of customary professional diligence, recognized as generally applicable
to transactions of the nature contemplated by the Financing Agreements,  (c)
violate any judgment, order or decree of any court specifically identified on
Schedule A attached hereto, if any, or (d) result in a breach of or constitute a
default under any agreement listed on Schedule B attached hereto.

 
7.
The execution and delivery of each of the Financing Agreements by the Company
and the consummation of the transactions contemplated thereby do not require any
consent, approval or authorization to be obtained by the Company, or any
registration, declaration or filing to be made by the Company under any federal
or California statute, rule or regulation applicable to the Company, except for
(a) any consent, approval, authorization, registration, declaration, or filing
required in connection with any licenses, permits or franchises held by the
Company, (b) notice filings under federal and state securities laws, and (c) the
filing of a Notification: Listing of Additional Shares with NASDAQ.

 
8.
The Company’s authorized capital consists of (a)  20,000,000 shares of common
stock, of which to our knowledge 10,399,500 shares are issued and outstanding,
and (b) 2,000,000 shares of preferred stock, of which 200,000 shares have been
designated Series A Junior Participating Preferred Stock, of which to our
knowledge no shares are issued and outstanding,.  The Purchased Shares have been
duly authorized and validly issued and, to our knowledge, are fully paid and
nonassessable. The shares of common stock underlying the Warrants have been duly
authorized and, when exercised in accordance with the terms of the Warrants,
will be validly issued and, to our knowledge, fully paid and nonassessable. To
our knowledge, except as described above or in the Agreement (including the
Company Disclosure Letter), there are no currently outstanding preemptive rights
to purchase from the Company any of the authorized but unissued shares of the
Company.

 
 
-G1-

--------------------------------------------------------------------------------

 

Exhibit H
to
Securities Purchase Agreement


Form of Covenant Compliance Report


To:                  Mill Road Capital, L.P.
Date:               __________, 20__
Subject:          Financial Statements
 
In accordance with the Securities Purchase Agreement dated June 27, 2011 (as
amended from time to time, the “Purchase Agreement”), [the following report is
made with respect to][attached are] the financial statements of National
Technical Systems, Inc. (the “Company”) dated __________, 20__ (the “Reporting
Date”) for the quarter then ended (the “Current Financials”).  All terms used in
this certificate have the meanings given in the Purchase Agreement.
 
A.           Preparation and Accuracy of Financial Statements.  I certify, on
behalf of the Company and not in any individual capacity, that the Current
Financials have been prepared in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes, and fairly present in all material
respects the Company’s financial condition as of the Reporting Date.
 
B.            Events of Default.  I certify, on behalf of the Company and not in
any individual capacity, that:
 
(Check one)
 
 
¨
I have no knowledge of the occurrence of an Event of Default under the Purchase
Agreement, except as previously reported to the Holder Representative in a
Record.

 
 
¨
I have knowledge of an Event of Default under the Purchase Agreement not
previously reported to the Holder Representative in a Record, as more fully
described in the statement of facts attached to this Certificate, and further, I
acknowledge that the Holder Representative may under the terms of the Purchase
Agreement impose the Default Rate at any time during the resulting Default
Period.

 
C             Financial Covenants.  I further certify, on behalf of the Company
and not in any individual capacity, that:
 
(Check and complete each of the following)
 
1.             Minimum Consolidated Fixed Charge Coverage Ratio.  Pursuant to
Section  5.20(a) of the Purchase Agreement, as of the Reporting Date, Company’s
Consolidated Fixed Charge Coverage Ratio was _____ to ______, which ¨ satisfies
¨ does not satisfy the requirement set forth in Section 5.20(a).
 
 
-H1-

--------------------------------------------------------------------------------

 

2.             Minimum Consolidated Effective Tangible Net Worth.  Pursuant to
Section 5.20(b) of the Purchase Agreement, as of the Reporting Date, the
Company’s Consolidated Effective Tangible Net Worth of $_______ was not less
than its Base Tangible Net Worth of $________, which ¨ satisfies ¨ does not
satisfy the requirement set forth in Section 5.20(b).
 
3.             Maximum Consolidated Total Debt to Consolidated EBITDA
Ratio.  Pursuant to Section 5.20(c) of the Purchase Agreement, as of the last
day of the fiscal quarter  ending on the Reporting Date, the Company's
Consolidated Total Debt to Consolidated EBITDA was ____ to 1.00, which ¨
satisfies ¨ does not satisfy the requirement set forth in Section 5.20(c) that
it be not more than 4.12 to 1.00.
 
4.             Maximum Consolidated Senior Debt to Consolidated EBITDA
Ratio.  Pursuant to Section 5.20(d) of the Purchase Agreement, as of the last
day of the fiscal quarter  ending on the Reporting Date, the Company's
Consolidated Senior Debt to Consolidated EBITDA was ____ to 1.00, which ¨
satisfies ¨ does not satisfy the requirement set forth in Section 5.20(d) that
it be not more than 3.30 to 1.00.
 
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with the defined
terms used in each of the financial covenants referred to above.
 
 
National Technical Systems, Inc.
 
 
 
 
By:
 
 
Its:
Responsible Officer

 
 
-H2-


--------------------------------------------------------------------------------